Case 19-62393-pwb             Doc 415       Filed 11/06/19 Entered 11/06/19 09:54:27                       Desc Main
                                           Document     Page 1 of 71




                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

                                                                           )
    In re:                                                                 )    Chapter 11
                                                                           )
    JACK COOPER VENTURES, INC., et al., 1                                  )    Case No. 19-62393 (PWB)
                                                                           )
                                                Debtors.                   )    (Jointly Administered)
                                                                           )

      DEBTORS’ EMERGENCY MOTION FOR AN ORDER (I) DISMISSING
 THE DEBTORS’ CHAPTER 11 CASES, (II) REJECTING REMAINING EXECUTORY
   CONTRACTS AND UNEXPIRED LEASES, (III) RESCINDING THE BAR DATE
              ORDER AND (IV) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

hereby submit this motion (the “Motion”) 2 for entry of an order, substantially in the form attached

hereto as Exhibit A (the “Proposed Order”), pursuant to sections 105(a), 305(a), 349, 363, 365,

554 and 1112(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 1017(a)

and 6007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), dismissing the

Debtors’ chapter 11 cases (the “Chapter 11 Cases”), rejecting remaining executory contracts and



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Jack Cooper Ventures, Inc. (0805); Jack Cooper Diversified, LLC (9414); Jack Cooper
      Enterprises, Inc. (3001); Jack Cooper Holdings Corp. (2446); Jack Cooper Transport Company, Inc. (3030); Auto
      Handling Corporation (4011); CTEMS, LLC (7725); Jack Cooper Logistics, LLC (3433); Auto & Boat
      Relocation Services, LLC (9095); Axis Logistic Services, Inc. (2904); Jack Cooper CT Services, Inc. (3523);
      Jack Cooper Rail and Shuttle, Inc. (7801); Jack Cooper Investments, Inc. (6894); North American Auto
      Transportation Corp. (8293); Jack Cooper Transport Canada Inc. (8733); Jack Cooper Canada GP 1 Inc. (8087);
      Jack Cooper Canada GP 2 Inc. (8089); Jack Cooper Canada 1 Limited Partnership (8084); and Jack Cooper
      Canada 2 Limited Partnership (8086). The location of the Debtors’ corporate headquarters and service address is:
      630 Kennesaw Due West Road NW, Kennesaw, Georgia 30152.
2     Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Sale Order (as
      defined below).


35426009.v28
Case 19-62393-pwb       Doc 415    Filed 11/06/19 Entered 11/06/19 09:54:27             Desc Main
                                  Document     Page 2 of 71




unexpired leases, rescinding the Bar Date Order, authorizing the retention of Compass Advisory

Partners, LLC to effectuate the orderly wind-down of the Debtors’ estates in accordance with the

Wind-Down Budget, amending the case caption to reflect the Debtors’ new names, setting a

hearing on the Final Fee Applications and granting related relief. The Debtors respectfully state

as follows in support of this Motion:

                               PRELIMINARY STATEMENT

       1.      The Debtors commenced these Chapter 11 Cases with the objective of maximizing

value for all of the Debtors’ stakeholders by selling substantially all of their assets on a going

concern basis. In furtherance thereof, on the Petition Date, the Debtors filed the Sale Motion and

continued marketing their assets in an effort to preserve the Debtors’ business as a going concern,

save thousands of jobs, and maintain a business upon which hundreds of vendors could continue

to depend.

       2.      The sale (the “Sale”) of substantially all of the Debtors’ assets to the Buyer (as

defined below) was approved by this Court on October 11, 2019 and closed on November 4, 2019

with an effective closing date of November 2, 2019 (the “Closing Date”).

       3.      Consequently, no meaningful assets remain in the Debtors’ estates for the Debtors

to monetize or distribute to creditors. Accordingly, the Debtors have determined that dismissal is

the most effective way to conclude these Chapter 11 Cases. The Debtors believe that dismissal is

warranted because it will (a) allow for a prompt and orderly conclusion to these Chapter 11 Cases,

(b) avoid the unnecessary accrual of additional administrative expenses, including any expenses

associated with a conversion of these cases to chapter 7, (c) provide for a limited wind-down

                                                3
Case 19-62393-pwb        Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27             Desc Main
                                    Document     Page 3 of 71




framework, and (d) otherwise be in the best interests of the Debtors, their estates, and their

creditors.

       4.      Accordingly, by this Motion, the Debtors seek the dismissal of these Chapter 11

Cases and certain related relief.

                                        JURISDICTION

       5.      The United States Bankruptcy Court for the Northern District of Georgia has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. Consideration of this Motion

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       6.      Venue of this proceeding is proper before this Court pursuant to 28 U.S.C. §§ 1408

and 1409.

       7.      The statutory predicates for the relief sought herein are sections 105(a), 305(a), 349,

363, 365, 554 and 1112(b) of the Bankruptcy Code and Bankruptcy Rules 1017(a) and 6007.

                                        BACKGROUND

A.     General Background

       8.      On August 6, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. Prior to the Closing Date, the Debtors

operated their businesses and managed their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. On August 8, 2019, the Court entered an order

[Docket No. 57] authorizing the joint administration and procedural consolidation of the Chapter

11 Cases pursuant to Bankruptcy Rule 1015(b). No entity has requested the appointment of a

trustee or examiner in these Chapter 11 Cases. On August 19, 2019, the United States Trustee for

the Northern District of Georgia (the “U.S. Trustee”) appointed the Official Committee of


                                                 4
Case 19-62393-pwb       Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                   Document     Page 4 of 71




Unsecured Creditors (the “Creditors’ Committee”). See Appointment and Notice of Appointment

of Committee of Creditors Holding Unsecured Claims [Docket No. 142].

       9.      Additional information regarding the Debtors, including their prior business

operations, corporate and capital structure, and the events leading to the Petition Date is set forth

in the Declaration of Greg May, Chief Financial Officer of the Debtors, in Support of First Day

Motions (the “First Day Declaration”) [Docket No. 19].

       10.     On September 13, 2019, the Bankruptcy Court entered the Final Order Pursuant to

11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior

and Junior Secured Superpriority Postpetition Financing; (II) Granting (A) Liens and

Superpriority Administrative Expense Claims and (B) Adequate Protection to Certain Prepetition

Lenders; (III) Authorizing the Use of Cash Collateral; (IV) Modifying the Automatic Stay; and (V)

Granting Related Relief (the “Final DIP Order”) [Docket No. 279].

B.     The Sale Process

       11.     On August 22, 2019, the Debtors entered into that certain Asset Purchase

Agreement with JC Buyer Company, Inc. (“Buyer”) [Docket No. 157] (as amended, the “Stalking

Horse APA”), subject to higher or better offers.

       12.     By order dated October 11, 2019 [Docket No. 377] (the “Sale Order”), the Court

approved the Sale to the Buyer of substantially all of the Debtors’ assets pursuant to the Stalking

Horse APA. The Sale closed on November 4, 2019 with an effective closing date of November 2,

2019. Pursuant to the Sale Order and the Stalking Horse APA, the Debtors have assumed and

assigned the Assumed Contracts (as defined in the Stalking Horse APA) to the Buyer. By this




                                                   5
Case 19-62393-pwb             Doc 415       Filed 11/06/19 Entered 11/06/19 09:54:27                        Desc Main
                                           Document     Page 5 of 71




Motion, the Debtors seek to reject all contracts not assumed by the Buyer nunc pro tunc as of the

Closing Date.

         13.       The assets acquired by the Buyer included any and all causes of action belonging

to the Debtors and their estates, including Avoidance Actions (as defined in the Stalking Horse

APA). On the Closing Date, the Buyer released and waived the Avoidance Actions and other

causes of action that may exist against various third parties. As a result, there are no estate claims

to investigate and/or prosecute, and the Debtors have no remaining material assets.

C.       Transition Services Agreement and Wind-Down Budget

         14.       As contemplated by the Stalking Horse APA, the Debtors and Buyer agreed to a

budget (the “Wind-Down Budget”) solely for wind-down and other post-closing expenses as set

forth therein in an aggregate amount of $250,000 (the “Wind-Down Amount”). See Stalking Horse

APA, § 8.12. The Creditors Committee is entitled to $35,000 for wind-down fees and expenses

under the Wind-Down Budget. A copy of the Wind-Down Budget is attached hereto as Exhibit B.

         15.       The Debtors and Buyer also negotiated a Transition Services Agreement (the

“TSA”), pursuant to which the Buyer will perform certain wind-down services for the benefit of

the Debtors, including delivery of monthly operating reports for the U.S. Trustee, preparation of

state and federal tax returns, transfers of benefit and insurances plans, and other related wind-down

actions as set forth in the TSA. 3 A copy of the TSA is attached hereto as Exhibit C.




3    The summaries set forth herein are qualified in their entirety by reference to the applicable definitive document(s).
     For the avoidance of doubt, to the extent there is a conflict or any inconsistency between any summary set forth
     herein and the terms of a definitive document, the terms of the definitive document shall control in all respects.

                                                            6
Case 19-62393-pwb        Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27            Desc Main
                                    Document     Page 6 of 71




D.     Appointment of An Authorized Officer

       16.     On the Closing Date, the existing officers and all but one director resigned from the

Debtors. The Debtors have engaged Compass Advisory Partners, LLC (“Compass”) to provide

administrative oversight and coordination of the Debtors’ wind-down activities. A form of the

engagement letter with Compass is attached hereto as Exhibit D (the “Engagement Letter”) and

includes the retention of John W. Teitz, a Managing Director at Compass, to act as the authorized

officer of the Debtors as of the Closing Date. The Wind-Down Amount will be available to

Compass to fund the wind-down in accordance with the Wind-Down Budget.

       17.     Mr. Teitz is an experienced turnaround executive who specializes in providing

hands-on financial oversight and day-to-day management support to a variety of entities. Mr. Teitz

received his Bachelor of Science Degree from Georgetown University and his Master of Business

Administration from the University of Pittsburgh, and is a Certified Public Accountant. For over

30 years, Mr. Teitz has worked effectively with boards of directors, senior management teams,

lenders, and investors in situations similar to the Debtors’ situation.

       18.     Pursuant to the Engagement Letter, Compass shall be authorized to provide

administrative oversight and coordination of wind-down activities as set forth in the Engagement

Letter, and to utilize the Wind-Down Amount in accordance with the Wind-Down Budget.

       19.     In accordance with the Engagement Letter, the Debtors will pay Compass (i) a base

fee of $5,000 per month payable on the first of each month (“Base Fee”), for up to 10 hours per

month; (ii) in addition to the Base Fee, payment of professional fees at a rate of $300.00 per hour

for all hours in excess of 10 hours per month incurred to complete the work contemplated therein

and (iii) reimbursement of all reasonable and customary out-of-pocket expenses incurred on behalf


                                                  7
Case 19-62393-pwb       Doc 415    Filed 11/06/19 Entered 11/06/19 09:54:27            Desc Main
                                  Document     Page 7 of 71




of the Debtors. Upon the commencement of Compass’s retention, as of the Closing Date, the

Debtors will pay an initial retainer of $60,000 to Compass. The Debtors do not anticipate that the

fees incurred by Compass will exceed the amount of the initial retainer.

       20.     As of the Closing Date, Gerry Czarnecki remains as the sole director of each of the

Debtors.

       21.     By this Motion, the Debtors request that (i) the Court authorize the retention of

Compass and John W. Teitz, in each case nunc pro tunc to the commencement of their engagement

on November 4, 2019, to provide the above-described necessary services to effectuate the orderly

wind-down of the Debtors’ affairs in accordance with the Engagement Letter, the TSA, and the

Wind-Down Budget, and (ii) no further Court approval shall be necessary to pay any amounts

owed to Compass from time to time in accordance therewith or for Compass to utilize the Wind-

Down Amount as described above.

E.     U.S. Trustee Fees

       22.     The Buyer agreed to fund any unpaid fees required to be paid to the U.S. Trustee

under section 1930 of title 28 of the United States Code (the “U.S. Trustee Fees”), as and when

due after the Closing Date.

F.     Professional Fees

       23.     On the Closing Date, the Buyer delivered to the designated Escrow Agent an

amount equal to the estimate of all accrued and unpaid fees and expenses incurred on or prior to

November 4, 2019 (regardless of whether such fees and expenses have been approved by the

Bankruptcy Court as of November 4, 2019) by any professional retained by the Sellers and the

Official Committee of Unsecured Creditors (the “Professional Fees Amount”), which amount was


                                                8
Case 19-62393-pwb       Doc 415    Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                  Document     Page 8 of 71




deposited into a Professional Fees Escrow Account, and shall be held and distributed in each case

in accordance with the Professional Fee Escrow Agreement, a copy of which is attached hereto as

Exhibit E.

       24.     All professionals retained in these Chapter 11 Cases by the Debtors or the Creditors’

Committee required to file final requests for allowance and payment of all fees and expenses

incurred during these Chapter 11 Cases (the “Final Fee Applications”) through November 4, 2019

will file such Applications in accordance with the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules, and the Complex Case Procedures of the United States Bankruptcy Court for the

Northern District of Georgia, which requests shall be heard at a final fee hearing (the “Final Fee

Hearing”) to be set by the Court prior to the Dismissal Effective Date (as defined below). As

applicable, the professional fees approved by the Court at the Final Fee Hearing will be paid from

the Professional Fees Escrow Account. With respect to the period after the Closing Date and before

the Dismissal Effective Date, as provided therein professional fees will be payable from the Wind-

Down Amount as set forth in the Wind-Down Budget without further Court approval being

necessary.

G.     Rejection of Contracts

       25.     Prior to the Closing Date, the Buyer designated the Assumed Contracts. All of the

Sellers’ executory contracts and unexpired leases that were not designated as Assumed Contracts

were not assumed by the Buyer on the Closing Date under the terms of the Stalking Horse APA.

       26.     Accordingly, by this Motion, the Debtors seek to reject all executory contracts and

unexpired leases that were not assumed by the Buyer, with such rejection to be effective upon entry

of the Proposed Order nunc pro tunc to the Closing Date.


                                                 9
Case 19-62393-pwb        Doc 415    Filed 11/06/19 Entered 11/06/19 09:54:27             Desc Main
                                   Document     Page 9 of 71




H.       Rescission of the Bar Date Order

         27.    As the Debtors are seeking to dismiss the Chapter 11 Cases and, as a result, the

Debtors will not be undertaking a claims allowance process, no creditor, including any

counterparty to an executory contract or lease that has been rejected pursuant to the Motion, shall

be required to file a proof of claim by the Claims Bar Date, Rejection Damages Bar Date or

Governmental Bar Date as set forth in the Bar Date Order entered by the Court on September 19,

2019 [Docket No. 297], and the Debtors request that the Bar Date Order be deemed rescinded.

I.       Case Caption and Debtors’ Name Changes

         28.    Pursuant to Section 8.8 of the Stalking Horse APA, the Debtors were required to

change their names post-closing. Moreover, the Sale Order authorizes the Debtors to “take any

action and perform any act authorized under this Order,” which includes the Debtors performing

their obligations under the Stalking Horse APA. Sale Order, ¶ [47].

         29.    Pursuant to the authority granted in the Sale Order, the Debtors have filed, or will

soon file, the necessary paperwork with the secretaries of state (and any other relevant agencies in

the U.S. and Canada) in the Debtors’ respective states or provinces of incorporation to accomplish

the required name changes from a corporate perspective. The changes to each of the Debtors’

respective corporate names are as follows:

     Case No.               Old Entity Name                          New Entity Name
     19-62411         Jack Cooper Investments, Inc.                   Legacy JCI, Inc.
     19-62393           Jack Cooper Ventures, Inc.                   Legacy JCV, Inc.
     19-62409         Jack Cooper Enterprises, Inc.                  Legacy JCEI, Inc.
     19-62410          Jack Cooper Holdings Corp.                   Legacy JCHC Corp.
     19-62407         Jack Cooper Diversified, LLC                   Legacy JCD, LLC
     19-62416     Jack Cooper Transport Company, Inc.                Legacy JCTC, Inc.
     19-62412          Jack Cooper Logistics, LLC                    Legacy JCL, LLC
     19-62398          Auto Handling Corporation                  Legacy AHC Corporation
     19-62399          Axis Logistic Services, Inc.                  Legacy ALS, Inc.

                                                 10
Case 19-62393-pwb        Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27           Desc Main
                                    Document      Page 10 of 71




     19-62406        Jack Cooper CT Services, Inc.                   Legacy JCCTS, Inc.
     19-62413      Jack Cooper Rail and Shuttle, Inc.                Legacy JCRS, Inc.
     19-62417    North American Auto Transportation                 Legacy CTAAN Corp.
                                Corp.
     19-62400               CTEMS, LLC                             Legacy SMETC, LLC
     19-62396    Auto & Boat Relocation Services LLC                Legacy SRBA LLC
     19-62415     Jack Cooper Transport Canada Inc.                Legacy JCTCAN Inc.
     19-62402        Jack Cooper Canada 1 Limited                 Legacy JCCAN1 Limited
                             Partnership                                Partnership
     19-62403        Jack Cooper Canada 2 Limited                 Legacy JCCAN2 Limited
                             Partnership                                Partnership
     19-62404        Jack Cooper Canada GP 1 Inc.                 Legacy JCCANGP1 Inc.
     19-62405        Jack Cooper Canada GP 2 Inc.                 Legacy JCCANGP2 Inc.


         30.    Accordingly, the Debtors request that (i) the case caption used in each of these

Chapter 11 Cases be amended to reflect the changes of the Debtors’ corporate names, and (ii) the

Court authorize and direct the Clerk of the United States Bankruptcy Court for the Northern

District of Georgia (the “Clerk of Court”) and other parties in interest to take actions that are

necessary to update the ECF filing system and their respective records to reflect such name

changes.

J.       Effective Dismissal Date

         31.    Subject to Court approval of this Motion, the Debtors and the Buyer, in consultation

with the Creditors’ Committee, shall determine the date on which the dismissal of these Chapter

11 Cases will be effective, provided that, other than to the extent necessary to accommodate the

Court’s schedule, in no event shall such dismissal date occur after December 6, 2019 (the

“Dismissal Effective Date”). The Debtors shall file a notice on the docket that sets forth the

Dismissal Effective Date, and upon the occurrence of such date, the Debtors request that these

Chapter 11 Cases be dismissed and closed.



                                                 11
Case 19-62393-pwb             Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                         Desc Main
                                         Document      Page 11 of 71




         32.      Effective immediately upon the Dismissal Effective Date (or such earlier date as

the Creditors’ Committee may elect in its discretion), the Creditors’ Committee will dissolve and

the members thereof will be released and discharged from all rights and duties arising from or

related to the Chapter 11 Cases.

                                            RELIEF REQUESTED

         33.      By this Motion, the Debtors request entry of the Proposed Order, pursuant to

sections 105(a), 305(a), 349, 363, 365, 554 and 1112(b) of the Bankruptcy Code and Rule 1017(a)

and 6007 of the Bankruptcy Rules, dismissing the Debtors’ Chapter 11 Cases; rejecting remaining

executory contracts and unexpired leases and granting related relief.

                                              BASIS FOR RELIEF

A.       This Court Should Dismiss these Cases if the Elements for “Cause” Are Shown Under
         Section 1112(b)(4) of the Bankruptcy Code.

         34.      Pursuant to section 1112(b)(1) of the Bankruptcy Code, absent unusual

circumstances, a court shall dismiss a bankruptcy case “for cause.” Section 1112(b)(1) states, in

pertinent part:

                  on request of a party in interest, and after notice and a hearing, the
                  court shall convert a case under this chapter to a case under chapter
                  7 or dismiss a case under this chapter, whichever is in the best
                  interests of creditors and the estate, for cause . . . .

11 U.S.C. § 1112(b)(1). The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005

changed the statutory language with respect to conversion and dismissal from permissive to

mandatory. 4 See H.R. Rep. 109-31 (I), 2005 U.S.C.C.A.N. 88, 94 (stating that the Act “mandate[s]


4    Prior to the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, a bankruptcy court had wide
     discretion to use its equitable powers to dispose of a debtor’s case but was not mandated to dismiss a case if cause
     were shown. H.R.Rep. No. 595, 95th Cong., 1st Sess. 405 (1977); S.Rep. No. 989, 95th Cong., 2d Sess. 117

                                                           12
Case 19-62393-pwb           Doc 415       Filed 11/06/19 Entered 11/06/19 09:54:27                        Desc Main
                                        Document      Page 12 of 71




that the court convert or dismiss a chapter 11 case, whichever is in the best interests of creditors

and the estate, if the movant establishes cause, absent unusual circumstances.”); see also In re

Gateway Access Solutions, Inc., 374 B.R. 556 (Bankr. M.D. Pa. 2007) (stating that the amendments

to section 1112 limit the court’s discretion to refuse to dismiss or convert a chapter 11 case upon

a finding of cause); accord In re TCR of Denver, LLC, 338 B.R. 494, 498 (Bankr. D. Colo. 2006)

(“Congress has purposefully limited the role of this Court in deciding issues of conversion or

dismissal such that this Court has no choice, and no discretion in that it ‘shall’ dismiss or convert

a case under Chapter 11 if the elements for ‘cause’ are shown under 11 U.S.C. § 1112(b)(4).”)

(emphasis added).

        35.      The amendments to section 1112 thus limit the Court’s discretion to refuse to

dismiss or convert a chapter 11 case upon a finding of cause. In re 3 Ram, Inc., 343 B.R. 113, 119

(Bankr. E.D.Pa. 2006) (“Under new § 1112 when cause is found, the court shall dismiss or convert

unless special circumstances exist that establish that the requested conversion or dismissal is not

in the best interests of creditors and the estate.”); see also In re Broad Creek Edgewater, LP, 371

B.R. 752, 759 (Bankr. D. S.C. 2007).

        36.      For reasons more fully explained below, the Debtors submit that this Court should

dismiss these Chapter 11 Cases because cause exists, and dismissal is in the best interests of the

Debtors, their estates, and their creditors.




    (1978), reprinted in 1978 U.S.C.C.A.N. 5787; see also Small Business Admin. v. Preferred Door Co. (In re
    Preferred Door Co.), 990 F.2d 547, 549 (10th Cir. 1993) (a court has broad discretion to dismiss a bankruptcy
    case); In re Sullivan Cent. Plaza I, Ltd., 935 F.2d 723, 728 (5th Cir. 1991) (determination of whether cause exists
    under § 1112(b) “rests in the sound discretion” of the bankruptcy court); In re Koerner, 800 F.2d 1358, 1367 &
    n.7 (5th Cir. 1986) (bankruptcy court is afforded “wide discretion” under section 1112(b)).

                                                         13
Case 19-62393-pwb             Doc 415       Filed 11/06/19 Entered 11/06/19 09:54:27                         Desc Main
                                          Document      Page 13 of 71




B.       Cause Exists to Dismiss the Debtors’ Bankruptcy Cases Because the Debtors Ceased
         Business Operations, Have No Remaining Assets Available for Distribution to
         Creditors, and Are Unable to Confirm a Chapter 11 Plan.

         37.       Section 1112(b)(4) of the Bankruptcy Code provides a non-exhaustive list of 16

grounds for dismissal. 11 U.S.C. § 1112(b)(4)(A)-(P). See In re Gateway Access Solutions, 374

B.R. at 561 (“Generally, such lists are viewed as illustrative rather than exhaustive, and the Court

should ‘consider other factors as they arise.’”) (quoting In re Brown, 951 F.2d 564, 572 (3d Cir.

1991)); In re 3 Ram, Inc., 343 B.R. at 117 (“While the enumerated examples of ‘cause’ to convert

or dismiss a chapter 11 case now listed in § 1112(b)(4) have changed under BAPCPA, the fact that

they are illustrative, not exhaustive has not.”); accord In re Frieouf, 938 F.2d 1099, 1102 (10th Cir.

1991) (stating that section 1112(b)’s list is nonexhaustive). 5 One such ground is where a party-in-

interest shows that there is a “substantial or continuing loss to or diminution of the estate and the

absence of a reasonable likelihood of rehabilitation.” 11 U.S.C. § 1112(b)(4)(A).

         38.       To satisfy this standard, a debtor must establish that: (i) there has been a diminution

of value of the estate; and (ii) the debtor does not have a “reasonable likelihood of rehabilitation.”

See, e.g., In re Citi-Toledo Partners, 170 B.R. 602, 606 (Bankr. N.D. Ohio 1994) (“Section

1112(b)(1) contemplates a ‘two-fold’ inquiry into whether there has been a ‘continuing diminution

of the estate and absence of a reasonable likelihood of rehabilitation,’”) (citing In re Photo

Promotion Associates, Inc., 47 B.R. 454, 458 (Bankr. S.D.N.Y. 1985); Clarkson v. Cooke Sales

And Service Co. (In re Clarkson), 767 F.2d 417, 420 (8th Cir. 1985) (dismissal warranted where


5    In In re TCR of Denver, the court recognized the apparent typographical error in § 1112(b)(4) of the Bankruptcy
     Code. The sixteen illustrative examples of “cause” set forth in that section are linked by the word “and” after
     subsection (O). Accordingly, strict construction of the statute would require that a debtor establish all of the items
     constituting “cause” before a case can be dismissed by the court. The TCR court held that Congress could not
     have intended to require a “perfect storm” of all sixteen circumstances listed before a case be converted or
     dismissed. See In re TCR of Denver, 338 B.R. at 498.

                                                            14
Case 19-62393-pwb        Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27               Desc Main
                                    Document      Page 14 of 71




“the absence of financial data and certain sources of income for the [debtors] indicate[d] the

absence of a reasonable likelihood of rehabilitation”); A. Illum Hansen, Inc. v. Tiana Queen Motel,

Inc. (In re Tiana Queen Motel, Inc.), 749 F.2d 146 (2d Cir. 1984) (conversion under section

1112(b)(1), (2) and (3) warranted in light of Debtor’s “failure . . . to demonstrate that their prospects

for prompt rehabilitation were based upon anything more substantial than [their] boundless

confidence” in the 15 months after the filing of a chapter 11 petition); see also In re Wright Air

Lines, Inc., 51 B.R. 96, 99 (Bankr. N.D. Ohio 1985) (stating that “[r]ehabilitation as used in 11

U.S.C. Section 1112(b)(1) means ‘to put back in good condition; re-establish on a firm, sound

basis’”) (citation omitted).

        39.     Here, the Debtors easily satisfy the two-fold inquiry. First, the Debtors sold

virtually all of their assets in connection with the Sale and no longer conduct any business. At the

same time, administrative claims, such as professional fees and U.S. Trustee Fees, continue to

accrue each day these Chapter 11 Cases remain open. Second, it is impossible for the Debtors to

rehabilitate their business since there is no business to reorganize. Pursuant to the Stalking Horse

APA and the Sale Order, the Debtors transferred all of their operating assets, together with the

Avoidance Actions, to the Buyer on the Closing Date.

        40.     Moreover, while no longer an enumerated ground under amended section 1112 of

the Bankruptcy Code, dismissal of a chapter 11 case is appropriate where the court finds that a

feasible plan is not possible. In re 3 Ram, 343 B.R. at 117-18. If a chapter 11 debtor cannot

achieve a reorganization within the statutory requirements of the Bankruptcy Code, then there is

no point in expending estate assets on administrative expenses. Id. at 118 (citing, inter alia, In re

Brown, 951 F.2d at 572).


                                                   15
Case 19-62393-pwb       Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                  Document      Page 15 of 71




       41.     Here, the Debtors are unable to confirm a chapter 11 plan because the Debtors no

longer have any operations and have no funds or assets to make any further distributions to

creditors and satisfy the statutory requirements in respect of such a plan. Thus, there is no point

in incurring additional administrative expenses when the Debtors are unable to consummate a plan.

       42.     In sum, the Debtors have met their burden and these Chapter 11 Cases should be

dismissed under section 1112(b)(4) of the Bankruptcy Code due to the substantial or continuing

loss to, or diminution of, the Debtors’ estates, the absence of a reasonable likelihood of

rehabilitation, and the fact that a chapter 11 plan is not feasible under the circumstances of these

Chapter 11 Cases.

C.     Dismissal Is in the Best Interests of the Debtors’ Creditors and Estates.

       43.     Once a court determines that cause exists to dismiss a debtor’s chapter 11 case, the

court must evaluate whether dismissal is in the best interests of the debtor’s creditors and of the

estate. See, e.g., Rollex Corp. v. Associated Materials (In re Superior Siding & Window), 14 F.3d

240, 242 (4th Cir. 1994) (“Once ‘cause’ is established, a court is required to consider this second

question of whether to dismiss or convert.”). A variety of factors demonstrate that it is in the best

interest of the Debtors’ estates and their creditors to dismiss these Chapter 11 Cases.

       44.     First, a dismissal of a chapter 11 bankruptcy case meets the best interests of

creditors test where a debtor has nothing to reorganize, and the debtor’s assets are fixed and

liquidated. See Camden Ordinance Mfg. Co. of Ark., Inc. v. Unites States Trustee (In re Camden

Ordnance Mfg. Co. of Ark., Inc.), 245 B.R. 794, 799 (E.D. Pa. 2000) (reorganization to salvage

business which ceased business was infeasible); In re Brogdon Inv. Co., 22 B.R. 546, 549 (Bankr.




                                                 16
Case 19-62393-pwb        Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                   Document      Page 16 of 71




N.D. Ga. 1982) (court dismissed chapter 11 case in part where there was “simply nothing to

reorganize” and no reason to continue the reorganization).

        45.     As explained above, the Debtors have nothing left to reorganize. Virtually all of

the operating assets of the Debtors’ estates were transferred to the Buyer in the Sale. Thus, it is in

the best interests of the creditors to dismiss these Chapter 11 Cases because the Debtors’ operations

no longer exist, no funds are available to finance a chapter 11 plan, and no assets are available for

distribution.

        46.     Second, the best interests of creditors test is also met where an interested party,

other than the debtor, feels that dismissal is a proper disposition of the case. See Camden

Ordinance, 245 B.R. at 798; In re Mazzocone, 183 B.R. 402, 414 (Bankr. ED. Pa. 1995) (Factors

weighed more heavily in favor of dismissal of chapter 11 case rather than conversion to chapter 7,

where debtor and United States Trustee both favored dismissal). Here, the Creditors’ Committee

supports the relief requested herein and has agreed not to require the Debtors to continue these

Chapter 11 Cases beyond the Dismissal Effective Date.

        47.     Third, the best interests of creditors test is met where a debtor demonstrates the

ability to oversee its own liquidation. See Camden Ordinance, 245 B.R. at 798; Mazzocone, 183

B.R. at 412 (“Only when a Chapter 11 debtor has no intention or ability to . . . perform its own

liquidation ... should a debtor be permitted to remain in bankruptcy.”). Here, the Debtors

conducted the sale of substantially all of their assets, which maximized the value of those assets

and liquidated them in an orderly fashion. As recognized by this Court, the Sale was the product

of hard-fought negotiations between the Debtors, the Creditors’ Committee, and the Buyer.

Subject to this Court’s approval, as further described above, the Debtors will retain an advisor to


                                                 17
Case 19-62393-pwb        Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                   Document      Page 17 of 71




assist in the wind-down, subject to the Wind-Down Budget. There is nothing further for the

Debtors to pursue in these Chapter 11 Cases.

       48.     Fourth, and finally, dismissal of these Chapter 11 Cases will maximize the value of

the Debtors’ estates because the alternative—conversion to a chapter 7 liquidation and appointment

of a trustee—is unnecessary and could impose significant additional administrative costs upon the

Debtors’ estates.

       49.     Thus, in balancing the equities of the Debtors’ Chapter 11 Cases, it is clear that it

is in the best interest of the Debtors’ estates and their creditors to dismiss these Chapter 11 Cases.

       50.     Bankruptcy courts have dismissed cases pursuant to section 1112(b) under similar

circumstances where the debtor lacks sufficient funds to confirm a chapter 11 plan. See, e.g., In

re F &H Acquisition Corp., et al., Case No 13-13220 (KG) (Bankr. D. Del. Aug. 25, 2016)

(dismissing cases pursuant to sections 349 and 1112(b)) [Docket No. 1132]; In re ICL Holding

Company, Inc., Case No. 12 13319 (KG) (Bankr. D. Del. Jan. 24, 2014) (dismissing case pursuant

to sections 1112(b) and 305(a)) [Docket No. 1137]; In re Coach Am Group Holdings Corp., Case

No. 12-10010 (KG) (Bankr. D. Del. May 31, 2013) [Docket No. 1568].

       51.     Granting the relief requested simply furthers the Bankruptcy Code’s goal of

efficient administration of the Debtors’ bankruptcy estates, eliminates the accrual of administrative

expense obligations, and brings closure to these Chapter 11 Cases in a timely manner.

D.     Dismissal of these Chapter 11 Cases Is Warranted Under Section 305(a) of the
       Bankruptcy Code.

       52.     Alternatively, cause exists to dismiss these Chapter 11 Cases pursuant to section

305(a) of the Bankruptcy Code, which provides that:



                                                 18
Case 19-62393-pwb         Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                    Document      Page 18 of 71




                 (a) The court, after notice and a hearing, may dismiss a case under this title, or may
                 suspend all proceedings in a case under this title, at any time if—

                 (1) the interests of creditors and the debtor would be better served by such dismissal
                 or suspension;

11 U.S.C. § 305(a).

           53.   Dismissal under section 305(a) is determined on a case-by-case basis and rests in

the sound discretion of the bankruptcy court. In re Sky Group Intern, Inc., 108 B.R. 86, 91 (Bankr.

W.D. Pa. 1989). Many factors are considered when determining the best interests of creditors and

the debtor, including (i) the economy and efficiency of administration, (ii) whether federal

proceedings are necessary to reach a just and equitable solution, (iii) whether there is an alternative

means of achieving an equitable distribution of assets and (iv) whether the debtor and the creditors

are able to work out a less expensive out-of-court arrangement which better serves all interests in

the case. AMC Investors, 406 B.R. at 488.

           54.   As described above, cause exists for dismissal. The Debtors sold substantially all

of their assets, are unable to confirm a chapter 11 plan, and have no remaining valuable assets or

funds available for distribution to general unsecured creditors. Conversion to chapter 7 would

impose additional administrative costs with no corresponding benefit to the Debtors’ creditors or

their estates. Dismissal of these Chapter 11 Cases as set forth in this Motion, among other things,

provides the most efficient, cost-effective method of effectuating the wind-down of the Debtors’

estates.

           55.   Accordingly, the Debtors submit that the relief requested herein is necessary,

prudent and in the best interests of the Debtors’ estates and creditors, and should therefore be

granted.



                                                  19
Case 19-62393-pwb       Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27             Desc Main
                                  Document      Page 19 of 71




E.     The Court Should Approve the Rejection of All Remaining Executory Contracts and
       Unexpired Leases

       56.     All of the Sellers’ executory contracts and unexpired leases that were not designated

as Assumed Contracts were not assumed by the Buyer on the Closing Date under the terms of the

Stalking Horse APA. Accordingly, the Debtors seek to reject all executory contracts and unexpired

leases that were not assumed by the Buyer, with such rejection to be effective upon entry of the

Proposed Order nunc pro tunc to the Closing Date.

F.     The Bar Date Order Should Be Rescinded.

       57.     As it would be inequitable to require creditors to file proofs of claim when there

are no funds or assets to make distributions to creditors and the Chapter 11 Cases are being

dismissed, the Debtors request that the Court rescind the Bar Date Order.

G.     The Court Should Authorize the Debtors’ Retention of Compass and the Appointment
       of John W. Teitz as the Debtors’ Authorized Representative

       58.     On the Closing Date, the existing officers and all but one director resigned from the

Debtors. The Debtors have engaged Compass Advisory Partners, LLC (“Compass”) to provide

administrative oversight and coordination of the Debtors’ wind-down activities. Accordingly, by

this Motion, the Debtors request that (i) the Court authorize the retention of Compass and John W.

Teitz, in each case nunc pro tunc to the commencement of their engagement on November 4, 2019,

to provide the above-described necessary services to effectuate the orderly wind-down of the

Debtors’ affairs in accordance with the Engagement Letter, the TSA, and the Wind-Down Budget,

and (ii) no further Court approval shall be necessary to pay any amounts owed to Compass from

time to time in accordance therewith or for Compass to utilize the Wind-Down Amount as

described above.



                                                20
Case 19-62393-pwb        Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                   Document      Page 20 of 71




H.     The Court Should Amend the Case Caption to Reflect the Debtors’ New Names

       59.     The Debtors submit that the amendment to the case caption is necessary and

appropriate as the Debtors have sold substantially all of their assets to the Buyer and are required

to change their corporate names pursuant to the Stalking Horse APA. Further, the Debtors submit

that the relief requested herein is routinely approved by courts in situations similar to those present

here. See e.g., In re Natrol, Inc., Case No. 14-11446 (BLS) (Bankr. D. Del. Nov. 24, 2014); In re

Constar Inter. Holdings LLC, Case No. 13-13281 (CSS) (Bankr. D. Del. March 19, 2014); In re

Vertis Holdings, Inc., Case No. 12-12821 (CSS) (Bankr. D. Del. May 1, 2013); In re Leiner Health

Prods., Inc., Case No. 08-10446 (KJC) (Bankr. D. Del. Aug. 19, 2008); In re TSIC, Inc., Case No.

08-10322 (KG) (Bankr. D. Del. July 17, 2008); and In re Tweeter Home Entm’t Group, Inc., Case

No. 07-10787 (PJW) (Bankr. D. Del. Feb. 5, 2008).

I.     The Court Should Set a Hearing on Final Fee Applications

       60.     All professionals retained in these Chapter 11 Cases by the Debtors or the Creditors’

Committee required to file Final Fee Applications through November 4, 2019 will file such

Applications in accordance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and

the Complex Case Procedures of the United States Bankruptcy Court for the Northern District of

Georgia. Accordingly, the Debtors request that the Court set the Final Fee Hearing prior to the

Dismissal Effective Date.

                                              NOTICE

       61.     The Debtors have provided notice of this Motion to: (a) the U.S. Trustee; (b) the

Debtors’ thirty (30) largest unsecured creditors; (c) counsel to the Creditors’ Committee; (d)

counsel to the Prepetition Secured Parties; (e) counsel to the administrative agents for the Debtors’


                                                  21
Case 19-62393-pwb        Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27             Desc Main
                                   Document      Page 21 of 71




prepetition credit facilities; (f) counsel to the administrative agents for the Debtors’ debtor-in-

possession financing facilities; (g) the United States Securities and Exchange Commission; (h) the

Internal Revenue Service; (i) the Georgia Department of Revenue; (j) the Attorney General for the

State of Georgia; (k) the United States Attorney for the Northern District of Georgia; (l) the state

attorneys general for states in which the Debtors conduct business; (m) the Pension Benefit

Guaranty Corporation; and (n) any party that has requested notice pursuant to Bankruptcy Rule

2002. In light of the nature of the relief requested, the Debtors respectfully submit that no further

notice is necessary.

                                     NO PRIOR REQUEST

       62.     No prior request for the relief sought in the Motion has been made to this or any

other court.


       WHEREFORE, the Debtors respectfully request entry of the Proposed Order, substantially

in the form attached hereto as Exhibit A, granting the relief requested herein and such other relief

as is just and proper.


                          [Remainder of Page Intentionally Left Blank.]




                                                 22
Case 19-62393-pwb    Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27        Desc Main
                               Document      Page 22 of 71




 Dated: November 6, 2019
        Atlanta, Georgia
                                         /s/ Sarah R. Borders
                                         Sarah R. Borders
                                         Georgia Bar No. 610649
                                         Leia Clement Shermohammed
                                         Georgia Bar No. 972711
                                         Britney Baker
                                         Georgia Bar No. 625752
                                         KING & SPALDING LLP
                                         1180 Peachtree Street NE
                                         Atlanta, Georgia 30309
                                         Telephone: (404) 572-4600
                                         Email: sborders@kslaw.com
                                         Email: lshermohammed@kslaw.com
                                         Email: bbaker@kslaw.com

                                         -and-

                                         Kelley A. Cornish (admitted pro hac vice)
                                         New York Bar No. 1930767
                                         Brian S. Hermann (admitted pro hac vice)
                                         New York Bar No. 2810232
                                         PAUL, WEISS, RIFKIND, WHARTON &
                                         GARRISON LLP
                                         1285 Avenue of the Americas
                                         New York, New York 10019
                                         Telephone: (212) 373-3000
                                         Email: kcornish@paulweiss.com
                                         Email: bhermann@paulweiss.com

                                         Counsel for the Debtors in Possession




                                          23
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                              Document      Page 23 of 71




                                      Exhibit A

                                    Proposed Order




                                          1
Case 19-62393-pwb             Doc 415       Filed 11/06/19 Entered 11/06/19 09:54:27                       Desc Main
                                          Document      Page 24 of 71




                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

                                                                           )
    In re:                                                                 )    Chapter 11
                                                                           )
    JACK COOPER VENTURES, INC., et al., 1                                  )    Case No. 19-62393 (PWB)
                                                                           )
                                                Debtors.                   )    (Jointly Administered)
                                                                           )


                    ORDER (I) DISMISSING THE DEBTORS’
     CHAPTER 11 CASES, (II) REJECTING REMAINING EXECUTORY CONTRACTS
      AND UNEXPIRED LEASES, (III) RESCINDING THE BAR DATE ORDER, AND
                        (IV) GRANTING RELATED RELIEF

             Upon consideration of the motion (the “Motion”) 2 of the Debtors for entry of an order,

pursuant to sections 105(a), 305(a), 349, 363, 365, 554 and 1112(b) of title 11 of the United States


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Jack Cooper Ventures, Inc. (0805); Jack Cooper Diversified, LLC (9414); Jack Cooper
      Enterprises, Inc. (3001); Jack Cooper Holdings Corp. (2446); Jack Cooper Transport Company, Inc. (3030); Auto
      Handling Corporation (4011); CTEMS, LLC (7725); Jack Cooper Logistics, LLC (3433); Auto & Boat
      Relocation Services, LLC (9095); Axis Logistic Services, Inc. (2904); Jack Cooper CT Services, Inc. (3523);
      Jack Cooper Rail and Shuttle, Inc. (7801); Jack Cooper Investments, Inc. (6894); North American Auto
      Transportation Corp. (8293); Jack Cooper Transport Canada Inc. (8733); Jack Cooper Canada GP 1 Inc. (8087);
      Jack Cooper Canada GP 2 Inc. (8089); Jack Cooper Canada 1 Limited Partnership (8084); and Jack Cooper
      Canada 2 Limited Partnership (8086). The location of the Debtors’ corporate headquarters and service address is:
      630 Kennesaw Due West Road NW, Kennesaw, Georgia 30152.
2     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                           2
Case 19-62393-pwb       Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                  Document      Page 25 of 71




Code(the “Bankruptcy Code”) and Rules 1017(a) and 6007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), dismissing these Chapter 11 Cases, rejecting remaining

executory contracts and unexpired leases, rescinding the Bar Date Order, authorizing the retention

of Compass Advisory Partners, LLC to effectuate the orderly wind-down of the Debtors’ estates

in accordance with the Wind-Down Budget, amending the case caption to reflect the Debtors’ new

names, setting a hearing on the Final Fee Applications and granting related relief; and the Court

having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§§ 157(a) and (b) and 1334(b); and consideration of the Motion and the relief requested therein

being a core proceeding pursuant to 28 U.S.C. § 157(b)(2) in which the Court may enter a final

order; and venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Motion

being sufficient; and the Court having conducted a hearing on the Motion at which time all parties

in interest were given an opportunity to be heard; and any objections filed with respect to the

Motion having been withdrawn or overruled by the Court or resolved by the terms of this Order;

and after due deliberation and sufficient cause appearing therefor;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Debtors’ Chapter 11 Cases shall be dismissed, effective as of a date to be agreed

to by the Debtors and the Buyer, in consultation with the Creditors’ Committee, but no later than

December 6, 2019 (the “Dismissal Effective Date”). The Debtors shall file a notice on the docket

that sets forth the Dismissal Effective Date, which notice shall be sufficient notice of such date.

       3.      All contracts not assumed by the Buyer shall be deemed rejected nunc pro tunc as

of the Closing Date.


                                                 3
Case 19-62393-pwb         Doc 415       Filed 11/06/19 Entered 11/06/19 09:54:27                       Desc Main
                                      Document      Page 26 of 71




       4.       The Bar Date Order entered by the Court on September 19, 2019 [Docket No. 297]

is hereby rescinded.

       5.       The Debtors are authorized to retain Compass Advisory Partners, LLC and appoint

John W. Teitz as an authorized representative, in each case nunc pro tunc to November 4, 2019, to

effectuate the orderly wind-down of the Debtors’ estates on the terms described in the Motion and

the Engagement Letter.         Payments to Compass Advisory Services in accordance with the

Engagement Letter are approved and no further Court approval shall be necessary.

       6.       Effective as of the date hereof, the new caption of the jointly administered Chapter

11 Cases shall read as follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

     In re:                                                   Chapter 11

     Legacy JCV, Inc., et al.,                                Case No. 19-62393 (PWB)

                                Debtors.                      (Jointly Administered)



       FN1: The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
       tax identification number, include: Legacy JCV, Inc. (0805); Legacy JCD, LLC (9414); Legacy
       JCEI, Inc. (3001); Legacy JCHC Corp. (2446); Legacy JCTC, Inc. (3030); Legacy AHC
       Corporation (4011); Legacy SMETC, LLC (7725); Legacy JCL, LLC (3433); Legacy SRBA LLC
       (9095); Legacy ALS, Inc. (2904); Legacy JCCTS, Inc. (3523); Legacy JCRS, Inc. (7801); Legacy
       JCI, Inc. (6894); Legacy CTAAN Corp. (8293); Legacy JCTCAN Inc. (8733); Legacy JCCANGP1
       Inc. (8087); Legacy JCCANGP2 Inc. (8089); Jack Cooper Canada 1 Limited Partnership (8084);
       and Legacy JCCAN2 Limited Partnership (8086) The location of the Debtors’ corporate
       headquarters and service address is: 630 Kennesaw Due West Road NW, Kennesaw, Georgia 30152.

       7.       The Clerk of the Court is authorized and directed to take actions that are necessary

to update the ECF filing system and their respective records to reflect the name changes. The

changes to each of the Debtors’ respective corporate names are as follows:


                                                        4
Case 19-62393-pwb       Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27           Desc Main
                                  Document      Page 27 of 71




  Case No.                 Old Entity Name                          New Entity Name
  19-62411          Jack Cooper Investments, Inc.                    Legacy JCI, Inc.
  19-62393             Jack Cooper Ventures, Inc.                   Legacy JCV, Inc.
  19-62409           Jack Cooper Enterprises, Inc.                  Legacy JCEI, Inc.
  19-62410           Jack Cooper Holdings Corp.                    Legacy JCHC Corp.
  19-62407          Jack Cooper Diversified, LLC                    Legacy JCD, LLC
  19-62416      Jack Cooper Transport Company, Inc.                 Legacy JCTC, Inc.
  19-62412            Jack Cooper Logistics, LLC                    Legacy JCL, LLC
  19-62398            Auto Handling Corporation                  Legacy AHC Corporation
  19-62399            Axis Logistic Services, Inc.                  Legacy ALS, Inc.
  19-62406          Jack Cooper CT Services, Inc.                  Legacy JCCTS, Inc.
  19-62413        Jack Cooper Rail and Shuttle, Inc.                Legacy JCRS, Inc.
  19-62417      North American Auto Transportation                Legacy CTAAN Corp.
                                Corp.
  19-62400                   CTEMS, LLC                           Legacy SMETC, LLC
  19-62396      Auto & Boat Relocation Services LLC                Legacy SRBA LLC
  19-62415       Jack Cooper Transport Canada Inc.                Legacy JCTCAN Inc.
  19-62402          Jack Cooper Canada 1 Limited                 Legacy JCCAN1 Limited
                              Partnership                              Partnership
  19-62403          Jack Cooper Canada 2 Limited                 Legacy JCCAN2 Limited
                              Partnership                              Partnership
  19-62404          Jack Cooper Canada GP 1 Inc.                 Legacy JCCANGP1 Inc.
  19-62405          Jack Cooper Canada GP 2 Inc.                 Legacy JCCANGP2 Inc.


       8.      A final omnibus fee hearing will be held in these Chapter 11 Cases on ____, 2019

at __:__ _.m. (prevailing Eastern time) (the “Final Fee Hearing”). Not later than twenty-one (21)

days prior to the Final Fee Hearing, all professionals retained in these Chapter 11 Cases required

to do so shall file final requests (the “Final Fee Applications”) for allowance and payment of all

fees and expenses incurred during these Chapter 11 Cases through the Closing Date in accordance

with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Complex Case

Procedures of the United States Bankruptcy Court for the Northern District of Georgia so as to be

heard at the Final Fee Hearing. Any objections to the Final Fee Applications shall be filed and

served on counsel for the Debtors by __:__ _.m. (prevailing Eastern Time) on ____, 2019.


                                                5
Case 19-62393-pwb       Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                  Document      Page 28 of 71




       9.      Any post-closing fees and expenses may be paid by the authorized representative

of the Debtors in accordance with the Wind-Down Budget and without further Court approval.

       10.     Notwithstanding section 349 of the Bankruptcy Code, all orders of this Court

entered in these Chapter 11 Cases on or before the Dismissal Effective Date (including, but not

limited to, the Final DIP Order and the Sale Order) shall remain in full force and effect and shall

survive the dismissal of these Chapter 11 Cases.

       11.     The Buyer shall pay all outstanding U.S. Trustee Fees pursuant to 28 U.S.C. § 1930

when they become due.

       12.     Notwithstanding the dismissal of these Chapter 11 Cases, this Court shall retain

jurisdiction with respect to any matters, claims, rights or disputes arising from or relating to the

implementation of this or any other Order of this Court entered in these Chapter 11 Cases.

       13.     As soon as reasonably practicable after the Dismissal Effective Date, without the

need for further action on the part of this Court and without the need for further corporate action

or action of the boards of directors of the Debtors, to the extent not previously dissolved, the

Debtors shall be entitled to seek dissolution pursuant to applicable state law, and the Debtors shall

not be required to pay any taxes or fees in order to cause such dissolution. The Debtors are

authorized to execute and file on their behalf all documents necessary and proper to effectuate and

consummate their dissolution in accordance with the laws of the states in which they are formed.

       14.     Effective immediately upon the Dismissal Effective Date, the Creditors’ Committee

shall dissolve and the members thereof shall be released and discharged from all rights and duties

arising from, or related to, the Chapter 11 Cases.




                                                   6
Case 19-62393-pwb       Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27      Desc Main
                                  Document      Page 29 of 71




       15.     The Debtors are hereby authorized and empowered to take any and all steps

necessary and appropriate to effectuate the terms of this Order.

       16.     To the extent applicable, Rules 6004(h) and 6006(d) of the Federal Rules of

Bankruptcy Procedure are waived and this Order shall be effective and enforceable immediately

upon entry.

                                     END OF DOCUMENT




                                                 7
Case 19-62393-pwb      Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                                 Document      Page 30 of 71




Prepared and presented by:

/s/ Sarah R. Borders
Sarah R. Borders
Georgia Bar No. 610649
Leia Clement Shermohammed
Georgia Bar No. 972711
Britney Baker
Georgia Bar No. 625752
KING & SPALDING LLP
1180 Peachtree Street NE
Atlanta, Georgia 30309
Telephone: (404) 572-4600
Email: sborders@kslaw.com
Email: lshermohammed@kslaw.com
Email: bbaker@kslaw.com

-and-

Kelley A. Cornish (admitted pro hac vice)
New York Bar No. 1930767
Brian S. Hermann (admitted pro hac vice)
New York Bar No. 2810232
PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Telephone: (212) 373-3000
Email: kcornish@paulweiss.com
Email: bhermann@paulweiss.com

Counsel for the Debtors in Possession




                                             8
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                              Document      Page 31 of 71




                                      Exhibit B

                                  Wind-Down Budget
                                   Case 19-62393-pwb                        Doc 415          Filed 11/06/19 Entered 11/06/19 09:54:27                                             Desc Main
                                                                                           Document      Page 32 of 71

Jack Cooper Ventures, Inc.
Wind‐Down Budget

Global Notes:
‐‐ Assumed transaction Closing Date:                           11/4/2019
‐‐ The wind‐down budget reflects a budget for the entire wind‐down period.
‐‐ Budget includes activity post‐sale closing through the wind‐down. It does not include any flow of funds items related to the sale closure, including accrued payroll, accrued benefits,
    open A/P, accrued sales taxes, D&O insurance, professional fees, including investment banking fees, payable upon or accrued through the closing.
‐‐ Budget is an expense budget only, and does not include proceeds from the sale or liquidation of misc. assets, if any, during the wind‐down period.
‐‐ Budget excludes items that are handled under the TSA previously agreed with the Buyer .
‐‐ Retainer and expenses (total $70k) to Compass is being paid at closing and not included in the wind‐down budget
‐‐ This budget assumes that the Buyer will pay post closing Prime Clerk fees up to a maximum of $50k, with any overage coming out of the winddown budget.

Wind‐Down Expenses                                                Amount
 UCC Advisors                                                $        35,000
 Debtor Professionals and Other Wind‐Down Expenses                   215,000
Total Wind‐Down Expenses                                     $       250,000
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                              Document      Page 33 of 71




                                      Exhibit C

                          Transition Services Agreement
Case 19-62393-pwb          Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                  Desc Main
                                      Document      Page 34 of 71
                                                                                     EXECUTION VERSION


                                   TRANSITION SERVICES AGREEMENT

        This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of November 2, 2019
(the “Closing Date”), is made and entered into by and among JC Buyer Company, Inc., a Delaware
corporation (the “Buyer”), Jack Cooper Investments, Inc., a Delaware corporation (the “Company”), and
the Additional Sellers party hereto (together with the Company, the “Sellers”), and solely as to Section 5,
Wells Fargo Bank, National Association (“ABL Agent”). The Buyer and the Sellers may be referred to
herein collectively as the “Parties” and each individually as a “Party”. All capitalized words and terms
used herein and not otherwise defined have the meanings ascribed to them in the Purchase Agreement (as
hereinafter defined).

                                                 RECITALS

        WHEREAS, the Buyer and the Sellers have entered into that certain Asset Purchase Agreement,
dated as of August 22, 2019 (as amended, the “Purchase Agreement”), pursuant to which, on the Closing
Date, the Sellers have agreed to sell to the Buyer all of the Acquired Assets and assign to the Buyer all of
the Assumed Liabilities, and the Buyer has agreed to purchase from the Sellers all of the Acquired Assets
and assume from the Sellers all of the Assumed Liabilities; and

         WHEREAS, in order to provide for an efficient and orderly transition of ownership and
management of Acquired Assets and Assumed Liabilities from the Sellers to the Buyer and certain of its
Affiliates and the wind-down of the Sellers’ operations, the Parties have agreed that each Party will
provide to the other Party certain transition services (in each case, the Party providing such transition
services, the “Provider”, and the recipient of such transition services, the “Recipient”) on the terms and
conditions set forth herein.

         NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:

        Section 1.       Description of Services. Subject to the terms and provisions of this Agreement,
the Buyer shall provide (or shall cause its subcontractors or Affiliates to provide) to the Sellers those
services described on Annex A hereto (the “Buyer Services”), and the Sellers shall perform (or cause their
subcontractors or Affiliates to perform) the obligations set forth in Section 5 (the “Seller Services”, and
together with the Buyer Services, the “Services”).

        Section 2.      Term. Subject to Section 6, the Provider’s obligation to perform the Services
covered by this Agreement shall commence on the Closing Date and terminate on the date that is one
hundred eighty (180) days after the Closing Date (the “Termination Date”) or, with respect to a specific
Service, such other earlier time set forth on Annex A hereto, other than as may be mutually agreed in
writing. Notwithstanding anything herein to the contrary, the Parties’ respective rights and obligations
under Section 4, Section 6, Section 7(b) and Section 10 through Section 18 shall survive the Termination
Date.

         Section 3.      Standard and Performance; Access.
                 (a)     Each Provider will use commercially reasonable efforts in the performance of its
         obligations under this Agreement.

                 (b)      Each Provider may use subcontractors or Affiliates to provide some or all of the
         Services (including, without limitation, service providers and vendors under agreement with such
         Provider or its Affiliates). If a Provider delegates any of its responsibilities under this Agreement

35122408.v24
Case 19-62393-pwb         Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                 Desc Main
                                     Document      Page 35 of 71


        to any of its Affiliates or uses subcontractors in the performance thereof, then the Provider shall
        remain fully responsible for the actions and performance of such Affiliate or subcontractor.

                (c)      In order to enable the provision of the Services by the Parties, each Recipient
        agrees that it shall provide to each Provider (including each such Provider’s Affiliates and their
        respective employees or subcontractors to the extent such Affiliates, employees or subcontractors
        are providing the Services) reasonable access to such Recipient’s facilities, assets and books and
        records, in each case, solely to the extent necessary for such Provider to fulfill its obligations
        under this Agreement.

         Section 4.      Consideration and Reimbursement of Expenses. The Buyer shall (a) pay
directly or (b) reimburse the Sellers and their Affiliates for any reasonable out-of-pocket and documented
expenses actually incurred by the Sellers or any of their Affiliates in connection with providing the Seller
Services within fifteen (15) days of being provided supporting documentation therefor. Other than as set
forth in the preceding sentence, there will be no consideration paid by either Party for the Services.

        Section 5.        Seller Bank Accounts. The Sellers have agreed for a period commencing on the
Closing Date and continuing for sixty (60) days thereafter, or such longer period as may be agreed to by
the Parties (the “Cash Management Transition Period”), to act as a collection and disbursement agent for
the Buyer or an Affiliate thereof at the Buyer’s direction. During the Cash Management Transition
Period, to the extent that customers or other persons remit monies (the “Collections”) to the Sellers’ bank
accounts identified on Schedule 5.18 of the Purchase Agreement, excluding any accounts held by Jack
Cooper Transport Canada Inc. or any other Canadian Subsidiary of the Company (the “Bank Accounts”),
which monies all parties hereto agree belong to the Buyer, the Sellers shall receive such funds in trust for
the Buyer and allow such Collections to be swept on a daily basis (the “Daily Sweep”) to a deposit
account designated by the ABL Agent (the “ABL Designated Account”); provided, that Sellers shall be
permitted to retain a disbursement account for the purpose of receiving and paying wind-down amounts,
and Buyer agrees to provide Sellers with treasury related services in connection therewith. Such Daily
Sweep shall be in the same manner and frequency as the daily sweep in existence in respect of that certain
Senior Superpriority Debtor-in-Possession Credit Agreement, dated as of August 8, 2019, by and among
Jack Cooper Ventures, Inc. and certain of its subsidiaries, the lenders party thereto, and Wells Fargo
Capital Finance, LLC, a Delaware limited liability company, as administrative agent for the lenders party
thereto and the related loan documents. All Collections deposited in the ABL Designated Account shall
be applied to the Obligations (as defined in the ABL Credit Agreement) pursuant to the terms of that
certain Credit Agreement of even date herewith (as amended, restated, supplemented, or otherwise
modified from time to time, the “ABL Credit Agreement”) by and among JC INTERMEDIATE
HOLDINGS, INC., a Delaware corporation (“Parent”), JC BUYER COMPANY, INC., a Delaware
corporation, which within five Business Days after the Closing Date shall change its name to Jack Cooper
Investments, Inc. (“JCI”), the Domestic Subsidiaries of JCI identified on the signature pages hereof (such
Domestic Subsidiaries, together with JCI, are referred to hereinafter each individually as a “Domestic
Borrower”, and individually and collectively, jointly and severally, as the “Domestic Borrowers”), JACK
COOPER CANADA 1 INC., a British Columbia corporation (“JCC 1”), JACK COOPER CANADA 2
INC., a British Columbia corporation (“JCC 2”), and the other Canadian Subsidiaries of Parent identified
on the signature pages thereof (JCC 1, JCC2 and such Canadian Subsidiaries are referred to hereinafter
each individually as a “Canadian Borrower”, and individually and collectively, jointly and severally, as
the “Canadian Borrowers”) (the Domestic Borrowers and the Canadian Borrowers are referred to
hereinafter each individually as a “Borrower”, and individually and collectively, as the “Borrowers”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective successors and assigns in

                                                 2
Case 19-62393-pwb          Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27                   Desc Main
                                     Document      Page 36 of 71


such capacity, each, individually, a “Lender” and, collectively, the “Lenders”), and Wells Fargo Bank,
National Association, as agent for the Lenders (in such capacity, the “ABL Agent”). At the end of the
Cash Management Transition Period, the Buyer shall provide to the Sellers a reconciliation of all
Collections and disbursements from the account from the Closing Date to the termination of the Cash
Management Transition Period. The Buyer and the Sellers may extend the Cash Management Transition
Period upon written agreement of the Company and the Buyer. No amendments or other modifications to
this section shall be made without the prior written consent of ABL Agent.

        Section 6.      Early Termination of Services. At any time, and from time to time, the
Recipient may, upon at least fifteen (15) days’ prior written notice to the Provider, specify any component
of the Services (a “Component”) the Recipient no longer requires (a “Cut-Off Notice”). The Buyer’s
obligation to reimburse the Sellers for the out of pocket expenses incurred in connection with the Seller
Services already performed shall survive any termination of such Seller Services or this Agreement.

        Section 7.       Independent Contractor.
                (a)     In the performance of its obligation to the Recipient hereunder, each Provider
        shall be an independent contractor. Nothing contained herein shall be deemed or construed as
        creating the relationship of principal and agent, partnership, joint employers or joint venture
        between the Parties.

                 (b)     Authorized Representative. Each of the Canadian Sellers hereby appoints any
        director or officer of Jack Cooper Canada 1 Inc. or Jack Cooper Canada 2 Inc. as its authorized
        representative from and after the Closing (each, an “Authorized Representative”) for the purposes
        of this Agreement. Each Authorized Representative is authorized and directed, for and on behalf
        of the applicable Canadian Sellers, to take such actions and execute and deliver such documents
        as may be necessary or desirable for the completion of (i) the wind-down of the Canadian Sellers,
        including the wind-down or transfer of any of the Canadian Sellers’ benefit plans, as applicable,
        and (ii) the Buyer Services to be performed for the benefit of the Canadian Sellers under this
        Agreement; provided, that in taking such actions and executing and delivering such documents in
        connection with the foregoing, each Authorized Representative will remain an independent
        contractor with respect to each Canadian Seller but will be indemnified by the Canadian Sellers,
        as applicable, in the same manner and to the full extent as such Canadian Seller indemnifies its
        own employees.

         Section 8.       Force Majeure. The Provider shall not be in default of its obligations hereunder
for any delays or failure in its performance hereunder resulting from any cause or circumstance beyond
the Provider’s reasonable control and without its fault or negligence, including, without limitation acts of
civil or military authority, embargoes, war, terrorism, riots, fires, explosions, earthquakes, floods, acts of
God, or strikes, lock outs or similar labor problems (each, a “Force Majeure Event”). If any such Force
Majeure Event prevents the Provider from providing any of the Services, the Provider shall cooperate
with the Recipient in obtaining an alternative source for the affected Services, and the Parties’ obligations
hereunder shall be postponed with respect to such Services during the period of such Force Majeure
Event. Each Party will promptly notify the other in writing upon learning of the occurrence of any Force
Majeure Event. Upon cessation of such Force Majeure Event, the Parties shall resume their performance
of their respective obligations with respect to the affected Services.

        Section 9.       Termination.
                (a)      This Agreement shall terminate on the Termination Date but may be terminated
                                               3
Case 19-62393-pwb            Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27               Desc Main
                                       Document      Page 37 of 71


      earlier:

                      (i)          upon the mutual written agreement of the Parties;

                       (ii)       by the Sellers for material breach of any of the terms hereof by the Buyer
                 if the breach is not cured within fifteen (15) days after written notice of such breach is
                 delivered to the Buyer;

                      (iii)       by the Buyer for material breach of any of the terms hereof by the Sellers
                 if the breach is not cured within fifteen (15) days after written notice of such breach is
                 delivered to the Sellers;

                     (iv)        by the Sellers for any reimbursement default by the Buyer hereunder if
                 such default is not cured within ten (10) days after written notice is delivered to the
                 Buyer; or

                      (v)          all Components of the Services have been terminated via a Cut-Off
                 Notice.

              (b)      The termination of this Agreement shall be without prejudice to any rights and
      obligations of the Parties that have vested prior to the effective date of such termination.

      Section 10.           Limitation on Liability; Specific Performance.
               (a)    Absent gross negligence, actual fraud, willful misconduct or willful breach on the
      part of the Buyer, the Buyer and its Affiliates will have no liability to the Sellers related to this
      Agreement, and neither a breach of or default under this Agreement by the Buyer, nor the
      provision of the Buyer Services by the Buyer shall give rise to any obligation to indemnify the
      Sellers or any other liability whatsoever hereunder. Absent gross negligence, actual fraud or
      willful misconduct on the part of the Buyer, the Buyer will not be liable for the quality of goods
      or services purchased from third parties on behalf of the Sellers in accordance with the terms of
      this Agreement. In no event will the Buyer be liable to the Sellers for any special, incidental or
      consequential damages of any kind or nature, regardless of the form of action through which such
      damages are sought. In no event will the Buyer be liable to the Sellers for lost profits resulting
      from an alleged breach of this Agreement, even if under applicable Legal Requirement, such lost
      damages would not be considered consequential or special damages.

               (b)     Absent gross negligence, actual fraud, willful misconduct or willful breach on the
      part of the Sellers, the Sellers will have no liability to the Buyer related to this Agreement, and
      neither a breach of or default under this Agreement by the Sellers, nor the provision of the Seller
      Services by the Sellers shall give rise to any obligation to indemnify Buyer or any other liability
      whatsoever hereunder; provided, nothing in this Section 10(b) shall limit the Buyer’s ability to
      seek specific performance of the Seller Services pursuant to Section 10(c).

               (c)     The Parties shall have the right to seek specific performance of the Services
      contemplated by this Agreement, in addition to any and all other rights and remedies at law or in
      equity, and all such rights and remedies shall be cumulative. The Parties agree that the remedies
      at law, including monetary damages, may be inadequate compensation for any losses arising out
      of or relating to the Services, and that any defense in any action for specific performance that a

                                                  4
Case 19-62393-pwb       Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                   Desc Main
                                   Document      Page 38 of 71


      remedy at law would be adequate is waived.

              (d)      Disclaimer. The Parties specifically acknowledge that (i) neither Party is in the
      business of providing services to third parties of the kind provided under this Agreement and (ii)
      neither Party nor any of its respective Affiliates, their respective employees or third party service
      providers hold themselves out as experts in providing such services. Except as expressly set forth
      herein, neither Party nor any of its respective Affiliates, their respective employees or third party
      service providers makes any representation of any kind as to the quality of the Services to be
      provided hereunder. The Parties agree that all Services shall be provided without any warranty of
      any kind whatsoever, whether express or implied, and all such warranties are expressly
      disclaimed to the fullest extent permitted by applicable Legal Requirement.

               (e)      For the avoidance of doubt, the performance by the Buyer (or its subcontractors
      or Affiliates) of the Buyer Services hereunder shall in no way alter the liabilities or obligations of
      the Buyer under the Purchase Agreement or result in the assumption of any additional Assumed
      Liabilities.

      Section 11.     Confidentiality.
               (a)     During the term of this Agreement and thereafter, the Parties shall, and shall
      instruct their respective directors, officers, employees, agents and representatives (collectively,
      “Representatives”) to, maintain in confidence and not disclose the other Party’s financial,
      technical, sales, marketing, development, personnel, and other information, records, or data,
      including, without limitation, customer lists, supplier lists, trade secrets, designs, product
      formulations, product specifications or any other proprietary or confidential information, however
      recorded or preserved, whether written or oral, in each case obtained in connection with the
      provision of Services under this Agreement (any such information, “Confidential Information”).
      Each Party shall use the same degree of care, but no less than reasonable care, to protect the other
      Party’s Confidential Information as it uses to protect its own Confidential Information of like
      nature. Unless otherwise authorized in any other agreement between the parties, any Party
      receiving any Confidential Information of the other Party (the “Receiving Party”) may use
      Confidential Information only for the purposes of fulfilling its obligations under this Agreement
      (the “Permitted Purpose”). Any Receiving Party may disclose such Confidential Information
      only to its Representatives who have a need to know such information for the Permitted Purpose
      and who have been advised of the terms of this Section 11; provided, however, that any
      Receiving Party may disclose such Confidential Information to the extent such Confidential
      Information is required to be disclosed under any Legal Requirement, and in the latter case the
      Receiving Party shall promptly notify, to the extent possible, the disclosing party (the “Disclosing
      Party”), and take reasonable steps at the Disclosing Party’s expense to assist in contesting such
      Legal Requirement or in protecting the Disclosing Party’s rights prior to disclosure, and in which
      case the Receiving Party shall only disclose such Confidential Information that it is legally bound
      to disclose under such Legal Requirement.

              (b)     Notwithstanding the foregoing, “Confidential Information” shall not include any
      information that the Receiving Party can demonstrate: (i) was generally available to the public or
      publicly known at the time of disclosure to it, or has become publicly known through no act of
      the Receiving Party or its Representatives in breach of this Section 11; (ii) was rightfully received
      from a third party without a duty of confidentiality; (iii) was developed by it independently
      without any reliance on the Confidential Information; or (iv) was already in the possession of the
                                               5
Case 19-62393-pwb         Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                 Desc Main
                                     Document      Page 39 of 71


        Receiving Party prior to its disclosure by the Disclosing Party.

                 (c)     Upon demand by the Disclosing Party at any time, or upon expiration or
        termination of this Agreement with respect to any Service, the Receiving Party agrees promptly
        to return or destroy, at the Receiving Party’s option, all Confidential Information; provided that
        the Receiving Party shall not be required to destroy Confidential Information to the extent that
        such Confidential Information is electronically stored in back-up, media. If such Confidential
        Information is destroyed, an authorized officer of the Receiving Party shall certify to such
        destruction in writing.

        Section 12.       Binding Effect; Assignment. This Agreement shall be binding upon, and inure
to the benefit of, the Parties and their respective successors and permitted assigns in accordance with this
Section 12. No assignment of this Agreement or of any rights or obligations hereunder may be made by
either Party (by operation of law or otherwise) without the prior written consent of the other Party. Any
attempted assignment without the required consent shall be void.

        Section 13.     Notices and Invoices. All notices and other communications (other than
invoices) required or permitted to be given or delivered hereunder shall be given in accordance with
Section 12.4 of the Purchase Agreement.

        Section 14.     Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.
Section 12.10 of the Purchase Agreement (as in effect on the Closing Date) is incorporated herein by
reference, mutatis mutandis.

         Section 15.     Entire Agreement; Amendment; Waiver. This Agreement (including Annex
A hereto), the Purchase Agreement (including the Disclosure Schedules and the Exhibits thereto), the Sale
Order, and the other Transaction Documents supersede all prior agreements, negotiations and discussions,
whether written or oral, between the Buyer, on the one hand, and the Sellers, on the other hand, with
respect to the subject matter hereof and constitute a complete and exclusive statement of the terms of the
agreements between the Buyer, on the one hand, and the Sellers, on the other hand, with respect thereto.
This Agreement may be amended or supplemented at any time only by written instrument duly executed
by each Party hereto. Any of the terms or conditions of this Agreement may be waived at any time by the
Party entitled to the benefit thereof but only by a written instrument signed by the Party waiving such
terms or conditions. The waiver of any provision shall be effective only in the specific instance and for
the particular purpose for which it was given. No failure to exercise, and no delay in exercising, any right
or power hereunder shall operate as a waiver thereof.

         Section 16.     No Third Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their permitted assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable benefit, claim, cause of action, remedy or right of any kind.

        Section 17.      Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and the same agreement.
Executed signatures to this Agreement may be delivered by any standard electronic means and any such
electronically delivered signatures shall be construed as manually executed signatures.

        Section 18.    Severability. Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid under applicable Legal
Requirement, but if any provision or portion of any provision of this Agreement is held to be invalid,
                                              6
Case 19-62393-pwb         Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27                 Desc Main
                                    Document      Page 40 of 71


illegal or unenforceable in any respect under any applicable Legal Requirement or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision or portion of any provision had never
been contained herein.
                                        [Signature Pages Follow]




                                                7
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                              Document      Page 41 of 71
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27               Desc Main
                              Document      Page 42 of 71




                                            By: --�-       ---------r----+--,­
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Offi        , Treasurer and
                                            Assistant Secretary


                                            AUTO & BOAT RELOCATIO� SERVICES LLC


                                            By: ---------"-''----'----.£-----'-\
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Officer,
                                            Secretary



                                                                                   '
                                            AUTO HANDLING CORPORATIO�


                                            By: --------..,..-,::..�,,c.­
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Officer,
                                            Assistant Secretary


                                            AXIS LOGISTIC SERVICES, INC.


                                            By:------=----�­
                                            Name:T. Michael Riggs
                                            Title: Chief Executive Officer,
                                            Secretary


                                            CTEMS, LLC


                                            By:------------,,""'-��
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Officer, Tre
                                            Secretary




                        Signature Page to Transition Services Agreement
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27                Desc Main
                              Document      Page 43 of 71




                                             JACK COOPER CANADA I LIMITED
                                             PARTNERSHIP


                                             By: _______,,.
                                             Name: T. Michael Riggs
                                             Title: Chief Executive 0



                                            JACK COOPER CANADA 2 LIMITED
                                            PARTNERSHIP


                                            By:   --------,,£-----'h,<"--\
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Officer



                                            JACK COOPER CANADA GP I Ii'iC.


                                            By: ____---=------''-- "'-------cA--==>\-
                                                                          --,,,
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Of•��,,.,_.-,



                                            JACK COOPER CANADA GP 2 11\'C.




                                            JACK COOPER CT SERVICES, INC.


                                            By:--------:_,,,,,"---\­
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Offic ,
                                            Secretary




                        Signature Page to Transition Services Agreement
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27                            Desc Main
                              Document      Page 44 of 71




                                            JACK COOPER DIVERSIFIED, LLC


                                            By: --------'---..""----4"'---",.
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Officer, Treasu er and Assistant
                                            Secretary



                                            JACK COOPER EJ\TERPRISES, INC.


                                            By: --------1---..,,,c...._--¥'>,
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Officer,
                                            Assistant Secretary



                                            JACK COOPER HOLDIJ\GS CORP.


                                            By: -----,---,-------,-----,------,r�f,r,,r-.......,,
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Officer
                                            Assistant Secretary


                                           JACK COOPER LOGISTICS, LLC


                                            By: -----=------,L---1,'--\­
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Office ,
                                            Secretaiy


                                           JACK COOPER RAIL AJ\D SHUTTLE, IJ\C.

                                                           ��
                                           By: __               _
                                           Name: T. Michael Riggs       �
                                           Title: Chief Executive Officer�r and Assistant
                                           Secretary




                        Signature Page 10 Transition Services Agreement
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                              Document      Page 45 of 71




                                            By: -------==-----____,.,,.c-__..,.__�9
                                            Name: T. Michael Riggs
                                            Title: Chief Executive
                                            Secretaiy



                                            JACK COOPER TRA.1\'SPORT COMPANY, INC.


                                            By:----�-�-----�,.._,.,_
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Offic
                                            Secretary



                                            JACK COOPER VENTURES, 11\C.




                                            Assistant Secretary



                                            l\ORTH AMERICA.!\' AUTO TRANSPORTATIOl\
                                            CORP


                                            By: ---- ��-----7"'�:z-­
                                            Name: T. Michael Riggs
                                            Title: Chief Executive Offi
                                            Secretaiy




                        Signature Page 10 Transition Services Agreement
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                              Document      Page 46 of 71
                      Case 19-62393-pwb        Doc 415       Filed 11/06/19 Entered 11/06/19 09:54:27                           Desc Main
                                                           Document      Page 47 of 71


                                                                         Annex A

This Annex A describes the Buyer Services referenced in the Transition Services Agreement.

            Service                                                     Description                                                     Termination Date
US Trustee Reporting             Buyer to prepare monthly reports to US Trustee.                                                  Through dismissal of the
                                                                                                                                  Sellers’ bankruptcy cases

Provide Final W-2s and 1099s     Buyer to prepare and deliver, in consultation with and at the Sellers’ direction, final W-
to all Seller Employees and      2s and 1099s for each of Sellers’ employees and independent contractors located in the
Contractors                      United States that are first due after the Closing Date; provided that nothing shall             Earlier of (i) completion and
                                 require the Buyer or any of its Affiliates to pay any amounts owed thereunder or have            (ii) the Termination Date
                                 any liability with respect thereto (other than such amounts or liabilities related to
                                 Assumed Liabilities).

Provide Final T4s (or T4As, as   Buyer to prepare and deliver, in consultation with and at the Sellers’ direction, final T4s,
applicable), Records of          (or T4As, as applicable), Records of Employment (ROEs) or equivalent tax forms or
Employment (ROEs) or             filings for each of Canadian Sellers’ employees and independent contractors, as required
                                                                                                                                  Earlier of (i) completion and
equivalent Canadian tax forms    and that are first due after the Closing Date; provided that nothing shall require the
                                                                                                                                  (ii) the Termination Date
                                 Buyer or any of its Affiliates to pay any amounts owed thereunder or have any liability
                                 with respect thereto (other than such amounts or liabilities related to Assumed
                                 Liabilities).

Final U.S. Payroll, including    Buyer to prepare, in consultation with and at the Sellers’ direction, the Sellers’ final
Tax Withholding and Returns      payroll in respect of the Sellers’ employees and independent contractors based in the
(including Sales Tax Returns)    United States, including tax withholding and tax returns (including sales tax returns)           Earlier of (i) completion and
                                 that are first due after the Closing Date; provided that nothing shall require the Buyer or      (ii) the Termination Date
                                 any of its Affiliates to pay any amounts owed thereunder or have any liability with
                                 respect thereto (other than such amounts or liabilities related to Assumed Liabilities).

Final Canadian Payroll,          Buyer to prepare, in consultation with and at the Sellers’ direction, the Canadian Sellers’
including Tax Withholding,       final payroll in respect of the Canadian Sellers’ employees and independent contractors,
Sales Tax and Returns            including withholding and remitting for and on behalf of the Canadian Sellers all
                                                                                                                                  Earlier of (i) completion and
                                 withholdings and deductions, and remitting for and on behalf of the Canadian Sellers all
                                                                                                                                  (ii) the Termination Date
                                 sales taxes and tax returns that are first due after the Closing Date, and Buyer will close
                                 the Canadian Sellers’ workers’ compensation accounts with applicable Canadian
                                 governmental authorities; provided that nothing shall require the Buyer or any of its
                                 Affiliates to pay any amounts owed thereunder or have any liability with respect thereto
                     Case 19-62393-pwb       Doc 415       Filed 11/06/19 Entered 11/06/19 09:54:27                          Desc Main
                                                         Document      Page 48 of 71


           Service                                                    Description                                                    Termination Date
                               (other than such amounts or liabilities related to Assumed Liabilities).

Canadian Employees             Sellers will permit the transferred employees located in Canada to continue to be paid
                               through ADP under the applicable Sellers’ tax identification numbers, with payments to          Once fully transitioned to
                               be funded by Buyer, except Sellers will hold all tax remittances in connection therewith,       Buyer tax identification
                               and such tax remittances will be remitted by the Buyer following completion of the              numbers
                               transition of the Buyer Employees to the Buyer’s tax identification numbers.

Preparation of Federal and     Buyer to prepare, in consultation with the Sellers, the final state and federal income tax
State Tax Returns              returns for the Sellers (other than the Canadian Sellers) for the tax year ended December
                                                                                                                               Earlier of (i) completion and
                               31, 2019 and, if necessary, the tax year ended December 31, 2020, in the United States;
                                                                                                                               (ii) the Termination Date
                               provided that nothing shall require the Buyer or any of its Affiliates to pay any amounts
                               owed thereunder or have any liability with respect thereto.

Wind-Down of Specified         Buyer will provide all such assistance as the Sellers or their Representatives may
Foreign Subsidiaries           reasonably request in connection with the winding down of the Specified Foreign
                               Subsidiaries in compliance with all applicable laws and regulations. The costs of such
                               wind-down activities will be paid by the applicable Specified Foreign Subsidiary using          Earlier of (i) completion and
                               the available cash held by it. To the extent such wind-down expenses exceed the                 (ii) the Termination Date
                               available cash held by the applicable Specified Foreign Subsidiaries in each jurisdiction
                               (other than the Specified Foreign Subsidiary in the Netherlands), the Buyer will have no
                               obligation to pay any amounts in excess of such available cash.

General Support                For the avoidance of doubt, Buyer will provide de minimis services necessary for the
                               performance of the foregoing Buyer Services, including but not limited to document
                               storage and retention services, accounting services, preparation of reports, legal support,
                               use of personnel, use of software and information technology, in each case, that do not         Until Termination Date
                               require any out of pocket expenses. The Buyer acknowledges that the Sellers will
                               require the Buyer’s employees to provide the Seller Services and will provide
                               reasonable accommodation therefor.
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                              Document      Page 49 of 71




                                      Exhibit D

                                  Engagement Letter
Case 19-62393-pwb        Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27              Desc Main
                                   Document      Page 50 of 71




Page 1



                       COMPASS ADVISORY PARTNERS, LLC
                             MANAGEMENT CONSULTING     I INVESTMENT BANKING
                                     WWW .COMPASSADVISORYPARTNERS.COM




  306 FOURTH AVENUE - SUITE 701                                                Nicholas W.Arrington
  PITTSBURGH, PENNSYLVANIA 15222                                                  412.654.6543

  November 1, 2019

 Mr. Greg May, Chief Financial Officer
 Jack Cooper Ventures, Inc.
 630 Kennesaw Due West Road
 NW Kennesaw, GA 30152

 Dear Mr. May:

         As requested, this letter agreement ("Agreement") is by and between Jack Cooper Ventures,
 Inc., a U.S. Debtor, by itself and on behalf of its U.S. Debtor affiliates (the "Client" or "Debtors")
 and Compass Advisory Partners, LLC ("Compass") with an address at 306 Fourth Avenue, Suite 701,
 Pittsburgh, PA 15222.

         WHEREAS, the Client (a major employer of Teamster drivers for its auto transport business
 in the U.S. and Canada) filed Chapter 11 bankruptcy petitions in the United States Bankruptcy Court
 for the Northern District of Georgia, Atlanta Division ("Bankruptcy Court") as of August 6, 2019
 and their respective bankruptcy cases are being jointly administered under Case Number 19-62393
 (collectively the "Bankruptcy Case");

        WHEREAS, the Debtors expect to operate their various businesses as debtors-in-possession
 through the Closing Date, as defined in that certain Asset Purchase Agreement, dated as of August 22,
 2019 (as amended, "Purchase Agreement"), and then complete a court-approved 363 sale whereby
 most of the Debtors' assets, contracts and certain obligations of the Debtors will be transferred to JC
 Buyer Company, Inc. ("Buyer");

        WHEREAS, pursuant to the court-approved sale order ("Sale Order"), as of the Closing Date,
 the Debtor's management team and employees will begin to work for Buyer;

        WHEREAS, following the Closing Date, the Debtors will seek entry by the Bankruptcy Court of an
 Order pursuant to Section 349 and 1112(b) of the Bankruptcy Code and Bankruptcy Rule 1017
 authorizing the dismissal of the Bankruptcy Case upon occurrence of certain conditions (the "Dismissal
 Order");

        WHEREAS, following the Closing Date, the Client intends to wind-down its remaining
 operations as contemplated by and subject to the Dismissal Order, the Transition Services Agreement
 ("Transition Services Agreement") and the Wind-Down Amount (as defined below) (collectively,
 the "Wind-Down Activities");                                                 ·
Case 19-62393-pwb          Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                 Desc Main
                                      Document      Page 51 of 71




Page 2

         WHEREAS, the Client will have a need for an agent to provide administrative oversight and
  coordination of its Wind-Down Activities and to execute corporate and other documents in connection
  therewith; and

          WHEREAS, the Client desires to engage Compass to provide such aforementioned services
 and to retain John W. Teitz as an authorized representative of the Client for the primary purpose of
 executing documents on behalf of the Client in connection with the Wind-Down Activities and to sign
 the final tax returns on behalf of the Client, with such federal and state tax returns to be prepared by a
 nationally recognized accounting firm selected by the Buyer (or other accounting firm reasonably
 acceptable to the Compass), with the costs of the preparation thereof being borne by the Buyer as
 contemplated by the Transition Services Agreement.

         NOW, THEREFORE, in consideration of the mutual promises herein contained, the parties
 hereto, intending to be legally bound hereby, agree as follows:

 SCOPE OF WORK - OVERVIEW
 Compass will provide the following administrative oversight and other services, if needed, to the Client
 following the Closing Date:

   a    Provide administrative oversight and coordination of Wind-Down Activities including, but not
        limited to, negotiations with various third parties, execution of certain documents (i.e., tax returns)
        and payment of professionals and other amounts, subject to the Wind-Down Amount, with support
        by the Buyer as set forth in the Transition Services Agreement.

   h    Provide administrative oversight and coordination, on an as-needed basis, relating to the orderly
        wind-down or transition of employees, employee benefit programs, pension plans and 401-K plans
        as contemplated by the Purchase Agreement, with support by the Buyer as set forth in the
        Transition Services Agreement.

   c.   Provide administrative oversight and coordination relating to various litigation strategies and
        negotiations in conjunction with legal counsel, as needed.

   d    Provide administrative oversight and coordination relating to communications and negotiations
        with third parties including federal and state regulatory agencies and others, as needed.

   e.   Provide administrative oversight and coordination relating to completion and filing of Client's tax
        returns in conjunction with tax and legal professionals.

   f    Provide assessment and periodic status reports to the Buyer relating to the Wind-Down Activities and
        the Wind-Down Amount.

   g    Client retains complete and sole responsibility for payment of all taxes and related obligations that
        become due during the term of this Agreement.

   Upon commencement of this en2a2ement, the Client shan add Compass, Mr, Teitz and Mr,
   Arrin2ton as named insureds under the Client's D&O policies,
Case 19-62393-pwb          Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27                  Desc Main
                                     Document      Page 52 of 71




Page 3



 PROJECT TEAM

 Our team for this project will include Mr. John W. (Jack) Teitz and Mr. Nick Arrington ("Compass
 Agents"). Mr. Teitz will be the person in charge and will be responsible for the day-to-day activities for
 this project. The term of this Agreement, and the Compass Agents' employment hereunder, are at will
 and may be terminated by the Client at any time for any reason upon written notice to you.

 PROFESSIONAL FEES & RETAINER
 In consideration for Compass providing its services, the Client shall pay Compass (i) a base fee of $5,000
 per month payable on the first business day of each month ("Base Fee"), for up to 10 hours per month;
 (ii) in addition to the Base Fee, payment of professional fees at a rate of $300.00 per hour for all hours
 in excess of 10 hours per month incurred to complete the work contemplated hereby and (iii)
 reimbursement of all reasonable and customary out-of-pocket expenses incurred on behalf of the Client.

 The term of this Agreement shall run from November 1, 2019 through April 30, 2020 unless earlier
 terminated by either party.

 The Base Fee for our professional services will be earned and payable on the 1st day of each month. All
 payments for any additional fees and project-related expenses are due upon receipt of our monthly
 invoices and paid in accordance with the procedures set forth under "Expenses" below.

 Upon commencement of this project, Client agrees to pay an initial retainer of $60,000 to Compass (the
 "Initial Retainer"), and the Client agrees to replenish this retainer anytime the retainer balance drops
 below $10,000. To the extent that the Initial Retainer is not fully earned at the termination of this
 Agreement, the balance will be paid promptly by Compass to Buyer.

 EXPENSES
 Reimbursable expenses include reasonable and customary out-of-pocket expenses incurred on this
 engagement including without limitation costs for travel and travel-related expenses, overnight delivery
 services and reimbursement of outside legal services, as needed.

 The initial reimbursement request for project expenses will include an amount of $10,000 for legal
 services incurred on our behalf prior to commencement of this project (the "Expense Payment").
 Compass will satisfy the Base Fee, hourly fees and expense reimbursement claims from the Initial
 Retainer until it is exhausted (subject to the replenishment rights set forth above); thereafter, sll amounts
 payable in connection herewith (and any retainer replenishment requests) shall be paid solely from the
 Wind-Down Amount of $250,000 (the "Wind-Down Amount"). The Wind-Down Amount shall be
 delivered to Compass on the Closing Date and utilized by Compass to pay fees, expenses and other
 amounts in connection with the Wind-Down Activities. The Client (and if requested of Client, the
 Buyer) shall be entitled to receive updates and reasonable supporting information regarding payments
 made from the Wind-Down Amount, and the balance of the Wind-Down Amount shall be returned by
 Compass or Client to Buyer promptly following the termination of this Agreement.

 No Compass fees or expenses shall be subject to Bankruptcy Court approval,
Case 19-62393-pwb          Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27                  Desc Main
                                     Document      Page 53 of 71




Page4


 ADDITIONAL TERMS AND CONDITIONS
 The Client acknowledges and agrees that Compass has been retained solely to provide the administrative
 oversight and coordination activities set forth in this Agreement. At all times Compass shall act solely
 as an independent contractor. To the extent that additional authority is granted to Compass, all such
 actions will be undertaken upon advice of legal counsel.

 Dispute Resolution: Any controversy, dispute, or claim between the parties relating to this Agreement
 shall be resolved pursuant to applicable law.

 Authority: Subject to approval of the Bankruptcy Court, the Client has the power and authority to make
 and carry out the terms of this Agreement, and has taken all necessary action to authorize the execution,
 delivery and performance of this Agreement. This Agreement is the legally binding obligation of the
 Client, enforceable in accordance with its terms. This Agreement constitutes the sole and exclusive
 agreement between the parties hereto and supersedes all prior agreements, representations, and
 understandings of the parties. No modification of this Agreement shall be binding unless agreed to in
 writing by the parties.

 Standard of Care and Warranty Disclaimer: Compass performs its services in accordance with
 standards of skill and care generally observed by "turnaround" consultants of recognized national
 standing in the United States. If Compass fails to meet such standards, the sole remedy of Client shall
 be to terminate this Agreement and recover any direct damages Client may prove. Neither Compass nor
 any of its directors, shareholders, officers, employees, consultants or other agents (collectively with
 Compass and the Compass Agents, the "Compass Parties") shall be liable for any lost or loss of profits,
 any indirect, incidental or consequential damages, or any claim, loss or expense for which
 indemnification would be available under this Agreement. In performing its services under this
 Agreement, Compass is not assuming any responsibility for the Client's decision to pursue or not to
 pursue any business strategy or to effect or not to effect any transaction, nor shall Compass be
 responsible for providing any tax, legal or other specialist advice. Compass makes no representations
 or warranties, express or implied, concerning the value of its services or the results that may be obtained
 therefrom. Compass' engagement under this Agreement shall not constitute an audit, review, compilation
 or any other type of financial statement reporting or consulting engagement that is subject to the rules
 of the AICPA or other state and national professional bodies.

 Limitation of Liability and Indemnity: Compass' sole obligation under this Agreement is to the Client,
 and any advice (written or oral) given by Compass to the Client in connection with Compass' engagement
 under this Agreement is solely for use and benefit of the Client. In no event, regardless of the legal theory
 advanced, shall any Compass Party be (i) responsible other than for gross negligence, willful
 misconduct, bad faith or knowing violation of law or (ii) liable to any third party (other than to the
 extent expressly provided herein). The obligations of Compass are solely corporate obligations, and no
 Compass Party shall have any personal liability whatsoever to any person, nor will any such claim be
 asserted by the Client, whether on its own behalf or on behalf of any other person.

 In addition, the Client shall indemnify, defend and hold harmless the Compass Parties against any and
 all claims, costs, demands, damages, assessments, actions, suits or other proceedings, liabilities,
 judgments, penalties, fines or amounts paid in settlement, expenses, and attorney's fees (whether
 incurred at the trial or appellate level, in an arbitration, any adversary proceeding, contested matter or
Case 19-62393-pwb         Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27                 Desc Main
                                    Document      Page 54 of 71




 Page 5


 application, or otherwise notwithstanding any limitation set forth above arising out of, connected with
 or related to the services performed under this Agreement, whether or not such claims are attributable in
 whole or in part to negligence by Compass, other than claims that are finally determined by judgment
 or in binding arbitration to have resulted from acts or omissions by Compass that involve gross
 negligence, willful misconduct (including bad faith and self-dealing) or a knowing violation of law.
 Compass shall give prompt written notice to the Client of any claim for which indemnification is sought;
 provided, however, that Client's obligations hereunder shall not be affected by any failure or delay by
 Compass to give such notice, except to the extent that the rights and remedies of Client shall have been
 materially prejudiced as a result of such failure or delay. The Client shall pay all costs and expenses,
 including reasonable attorneys' fees, incurred by Compass to enforce its rights under this Agreement.
 The Client agrees that, without Compass' prior written consent, it will not agree to the entry of any
 judgment in any pending or threatened claim, action, or proceeding or investigation in respect of which
 indemnification or contribution could be sought hereunder (whether or not Compass or any other
 Compass Party is an actual or potential party to such claim, action or proceeding or investigation),
 unless such settlement, compromise or consent includes an unconditional release of each Compass Party
 from all liability arising out of such claim, action proceeding or investigation.

 If for any reason the foregoing indemnification is determined to be unavailable to any Compass Party
 or insufficient to fully indemnify any such person, then the Client will contribute to the amount paid or
 payable by such person as a result of any such claims in such proportion as is appropriate to reflect both
 the relative benefit and the relative fault of the Client on the one hand, and the Compass Parties on the
 other hand, and any other relevant equitable considerations in connection with the matters as to which
 such claims relatej provided, however, that in no event shall the amount to be contributed by all
 Compass Parties in the aggregate exceed fifty percent (50%} of the amount of compensation
 actually paid to Compass for this project,

 Notwithstanding anything to the contrary in this Agreement, the Client shall have no obligation under
 these indemnification provisions to indemnify any person, or provide contribution or reimbursement to
 any person, for any claim or expense under these indemnification provisions to the extent that it is either:
 (i) judicially determined (the determination having become final) by the applicable court of law to have
 arisen from that person's gross negligence or willful misconduct (including bad faith and self-dealing);
 or
 (ii) settled prior to a judicial determination regarding the availability of indemnity, contribution or
 reimbursement under the terms of this Agreement.

 Jurisdiction; Applicable Law: This Agreement shall be interpreted under and governed by the laws
 of the Commonwealth of Pennsylvania. Any dispute under this Agreement must be commenced in a
 court of competent jurisdiction located in Allegheny County, Pennsylvania.

 Limitation of Authority: The relationship between the Client and Compass created, with respect to
 Compass, is one of independent contractor.

 Period of Service and Termination: Either party may terminate this Agreement by providing written
 notice to that effect to the other party. Upon any termination of this Agreement, Compass will be entitled
 to payment of all fees and reimbursement of all out-of-pocket expenses earned or incurred through the
 date of termination. For the avoidance of doubt, upon termination of this Agreement, Client is obligated
 to pay only fees and expenses incurred by or payable to Compass hereunder through the date of
Case 19-62393-pwb         Doc 415        Filed 11/06/19 Entered 11/06/19 09:54:27                Desc Main
                                       Document      Page 55 of 71




   Page 6


    termination. All unearned portions of the Initial Retainer and the Expense Payment will be paid by
    Compass to Buyer promptly following termination.

    Successors and Assigns: This Agreement shall be binding on the parties and their respective successors
    and assigns, but neither party may assign any benefit or delegate any duty under this Agreement,
    voluntarily or by operation of law, without the written consent of the other party. This Agreement
    constitutes the parties' entire agreement with respect to its subject matter and is intended to supersede
    all prior negotiations, discussions and agreements and fully to integrate the parties' agreement. This
    Agreement may be executed by facsimile and in any number of counterparts, each of which shall
    constitute an original and all of which shall constitute one agreement. The Buyer shall be a third party
    beneficiary of this Agreement.

   After reviewing this Agreement, please confirm that the foregoing is in accordance with your
   understanding by signing and returning this letter, whereupon it shall be our binding Agreement.

   Please call Jack Teitz if you have any questions related to this Agreement (412-85 5-7625).

   Sincerely,

   Compass Advisory Partners, LLC

         1l ~
   Nicholas W. Arrington, Managing Member

   **********************************************************************************

   Agreed and accepted this   1st   day of November 2019


   JACK COOPER VENTURES, INC.


  By:~

   Name: T. Michael Riggs
   Title: Chief Executive Officer,
   President, Treasurer and Assistant
   Secretary
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                              Document      Page 56 of 71




                                      Exhibit E

                        Professional Fee Escrow Agreement
Case 19-62393-pwb         Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27 Desc Main
                                     Document      Page 57 of 71
                                                                     EXECUTION VERSION

                                      ESCROW AGREEMENT
 THIS ESCROW AGREEMENT (this “Escrow Agreement”) is entered into and effective this 2nd day of
November, 2019, by and among JC Buyer Company, Inc., a Delaware corporation (the “Buyer”), Jack
Cooper Investments, Inc., a Delaware corporation (the “Company” and, together with the Buyer, the
“Parties”, and each individually, a “Party”) and SunTrust Bank, a Georgia banking corporation, as escrow
agent (“Escrow Agent”).

WHEREAS, the Parties have entered into that certain Asset Purchase Agreement, dated as of August 22,
2019 (as amended, the “Purchase Agreement”; capitalized terms used but not otherwise defined herein
have the meanings set forth in the Purchase Agreement);

WHEREAS, the Parties have agreed to establish, pursuant to and in accordance with the terms and
conditions of the Purchase Agreement, a professional fees escrow fund (the “Professional Fees Escrow
Fund” or the “Escrow Fund”), providing for the delivery on the date hereof by Buyer to the Escrow Agent of
a sum of $_____;

WHEREAS, the Parties desire for the Escrow Agent to open (i) a professional fees escrow account (the
“Professional Fees Escrow Account” or the “Escrow Account”) into which Buyer will deposit the Escrow
Fund, to be held, disbursed and invested by the Escrow Agent in accordance with this Escrow Agreement;
and

WHEREAS, the Parties acknowledge that the Escrow Agent is not a party to, and has no duties or
obligations under, the Purchase Agreement, that all references in this Escrow Agreement to the Purchase
Agreement are for convenience only, and that the Escrow Agent shall have no implied duties beyond the
express duties set forth in this Escrow Agreement.

NOW, THEREFORE, in consideration of the premises herein, the Parties and the Escrow Agent agree as
follows:

I.    Terms and Conditions

      1.1. Appointment of the Escrow Agent. The Parties hereby appoint the Escrow Agent as their
      escrow agent for the purposes set forth herein, and the Escrow Agent hereby accepts such
      appointment under the terms and conditions set forth herein.

      1.2 Deposit of the Escrow Fund. Buyer shall remit the Escrow Fund to the Escrow Agent, using
      the wire instructions below, to be held by the Escrow Agent in the Escrow Account and invested and
      disbursed as provided in this Escrow Agreement.

                  SunTrust Bank
                  ABA: 061000104
                  Account: 9443001321
                  Account Name: Escrow Services
                  Reference: JC Buyer / Jack Cooper Investments Escrow Fund
                  Attention: Matt Ward

      1.3. Purpose of Escrow Fund. The Escrow Fund shall serve as a source of payment for the
      Professional Fees Amount (as defined in the Purchase Agreement) as provided herein, as
      contemplated by the Purchase Agreement.

      1.4.   Disbursements of the Professional Fees Escrow Fund.

      The Professional Fees Escrow Fund shall initially be allocated among those Professionals as set
      forth on Schedule A hereto. The amount allocated to each such Professional on Schedule A is
      referred to herein as such Professional’s “Allocated Professional Payment”, the total of which will be
      equal to the Professional Fees Amount.




35125006
Case 19-62393-pwb         Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                   Desc Main
                                     Document      Page 58 of 71
      Within two (2) Business Days (as defined below) after the Escrow Agent’s receipt of (a) written
      instructions signed by an authorized representative of the Buyer set forth on the Buyer’s Certificate
      of Incumbency provided to the Escrow Agent pursuant to Section 4.13 and signed by an authorized
      representative of the applicable Professional(s) listed on Schedule A set forth on such Professional
      Certificates of Incumbency (as defined below) provided to the Escrow Agent pursuant to Section 4.13
      (“Joint Written Instructions”), directing that payment be made to the applicable Professional(s) out of
      the Professional Fees Escrow Fund, or (b) an order (“Order”) entered by the United States
      Bankruptcy Court for the Northern District of Georgia Atlanta Division (the “Bankruptcy Court”)
      authorizing the payment to such Professional of fees in the amounts set forth in such Order (each
      such amount, after taking into account any payments previously received by such Professional on
      account thereof on an interim basis, a “Final Professional Payment”), the Escrow Agent shall disburse
      funds from the Professional Fees Escrow Account as follows: (i) to each Professional whose Final
      Professional Payment is less than or equal to such Professional’s Allocated Professional Payment
      on Schedule A hereto, the full amount of such Final Professional Payment (and the balance, if any,
      of such Professional’s Allocated Professional Payment will remain in the Professional Fees Escrow
      Account), and (ii) to each Professional whose Final Professional Payment is greater than such
      Professional’s Allocated Professional Payment on Schedule A hereto, the amount of such
      Professional’s Allocated Professional Payment.

      Following the Escrow Agent’s disbursement of payments to each Professional listed on Schedule A
      hereto, the Escrow Agent shall disburse the remaining Professional Fees Escrow Funds (the “Excess
      Funds”), if any, as follows: (a) first, the Excess Funds will be divided on a pro rata basis among any
      Professionals approved to receive Final Professional Payments in excess of their Allocated
      Professional Payments on Schedule A (provided, in no event will any Professional receive a payment
      in excess of the Final Professional Payment approved for such Professional in the applicable Order),
      and (b) second, if any Professional Fees Escrow Funds remain in the Professional Fees Escrow
      Account following all disbursements in accordance with clause (a), the balance of the Professional
      Fees Escrow Funds will be disbursed to the Buyer in accordance with Section 1.5.

      For purposes of this Escrow Agreement, “Business Day” shall mean any day other than a Saturday,
      Sunday or any other day on which the Escrow Agent is authorized or required by law or executive
      order to remain closed. All payments under this Section 1.4 will be made by wire transfer of
      immediately available funds to the account or accounts for each Professional set forth on such
      Professional’s Certificate of Incumbency.

      1.5. Final Release. Promptly, and in any event within five (5) Business Days following the date on
      which all payments have been made to the Professionals set forth on Schedule A hereto out of the
      Professional Fees Escrow Account in accordance with Section 1.4 (such date, the “Release Date”),
      the duly authorized representative of the Buyer set forth on the Buyer’s Certificate of Incumbency
      provided to the Escrow Agent pursuant to Section 4.13 will deliver to the Escrow Agent written
      instructions, signed by a duly authorized representatives of the Buyer (“Final Release Instructions”),
      directing the Escrow Agent to disburse to Buyer from the applicable Escrow Account the balance of
      the applicable Escrow Fund, if greater than zero. The Escrow Agent will disburse such amount within
      two (2) Business Days following its receipt of such Final Release Instructions in accordance with the
      payment instructions set forth therein.

      1.6 Reliance by the Escrow Agent. The Escrow Agent will be entitled to rely conclusively upon any
      Joint Written Instructions, Final Release Instructions or Order, as applicable delivered in accordance
      with this Sections 1.4 and 1.5 and will be fully protected and will incur no liability hereunder with
      respect to any disbursement made in compliance herewith and with any such Joint Written
      Instruction, Final Release Instructions or Order, as applicable, received by the Escrow Agent other
      than in the case of the Escrow Agent’s fraud, willful misconduct or gross negligence as determined
      by a court of competent jurisdiction. Without in any way limiting the foregoing, the Escrow Agent
      shall be entitled to assume conclusively and without inquiry that the recipients of disbursements set
      forth for in any such Joint Written Instructions, Final Release Instructions or Order, as applicable, is
      entitled to disbursement in the amount set forth therein.

II.   Provisions as to Escrow Agent




                                                      2
Case 19-62393-pwb         Doc 415       Filed 11/06/19 Entered 11/06/19 09:54:27                      Desc Main
                                      Document      Page 59 of 71
     2.1. This Escrow Agreement expressly and exclusively sets forth the duties of the Escrow Agent
     with respect to any and all matters pertinent hereto, which duties shall be deemed purely ministerial
     in nature, and no implied duties or obligations shall be read into this Escrow Agreement against the
     Escrow Agent. The Escrow Agent shall in no event be deemed to be a fiduciary to any Party or any
     other person or entity under this Escrow Agreement. The permissive rights of the Escrow Agent to
     do things enumerated in this Escrow Agreement shall not be construed as duties. In performing its
     duties under this Escrow Agreement, or upon the claimed failure to perform its duties, the Escrow
     Agent shall not be liable for any damages, losses or expenses other than damages, losses or
     expenses which have been finally adjudicated by a court of competent jurisdiction to have directly
     resulted from the Escrow Agent’s fraud, willful misconduct or gross negligence. In no event shall the
     Escrow Agent be liable for incidental, indirect, special, consequential or punitive damages of any kind
     whatsoever (including but not limited to lost profits), even if the Escrow Agent has been advised of
     the likelihood of such loss or damage and regardless of the form of action. The Escrow Agent shall
     not be responsible or liable for the failure of any Party to take any action in accordance with this
     Escrow Agreement. Any wire transfers of funds made by the Escrow Agent pursuant to this Escrow
     Agreement will be made subject to and in accordance with the Escrow Agent’s usual and ordinary
     wire transfer procedures in effect from time to time. The Escrow Agent shall have no liability with
     respect to the transfer or distribution of any funds effected by the Escrow Agent pursuant to wiring or
     transfer instructions provided to the Escrow Agent in accordance with the provisions of this Escrow
     Agreement. The Escrow Agent shall not be obligated to take any legal action or to commence any
     proceedings in connection with this Escrow Agreement or any property held hereunder or to appear
     in, prosecute or defend in any such legal action or proceedings.

     2.2. The Parties acknowledge and agree that the Escrow Agent acts hereunder as a depository
     only, and is not responsible or liable in any manner whatsoever for the sufficiency, correctness,
     genuineness or validity of the subject matter of this Escrow Agreement or any part thereof, or of any
     person executing or depositing such subject matter. No provision of this Escrow Agreement shall
     require the Escrow Agent to risk or advance its own funds or otherwise incur any financial liability or
     potential financial liability in the performance of its duties or the exercise of its rights under this Escrow
     Agreement.

     2.3. This Escrow Agreement constitutes the entire agreement between the Escrow Agent and the
     Parties in connection with the subject matter of this Escrow Agreement, and no other agreement
     entered into between the Parties, or any of them, including, without limitation, the Purchase
     Agreement, shall be considered as adopted or binding, in whole or in part, upon the Escrow Agent
     notwithstanding that any such other agreement may be deposited with the Escrow Agent or the
     Escrow Agent may have knowledge thereof.

     2.4. The Escrow Agent shall in no way be responsible for nor shall it be its duty to notify any Party
     or any other person or entity interested in this Escrow Agreement of any payment required or maturity
     occurring under this Escrow Agreement or under the terms of any instrument deposited herewith
     unless such notice is explicitly provided for in this Escrow Agreement.

     2.5. The Escrow Agent shall be protected in acting upon any written instruction, notice, request,
     waiver, consent, certificate, receipt, authorization, power of attorney or other paper or document
     which the Escrow Agent in good faith believes to be genuine and what it purports to be, including,
     but not limited to, items directing investment or non-investment of funds, items requesting or
     authorizing release, disbursement or retainage of the subject matter of this Escrow Agreement and
     items amending the terms of this Escrow Agreement. The Escrow Agent shall be under no duty or
     obligation to inquire into or investigate the validity, accuracy or content of any such notice, request,
     waiver, consent, certificate, receipt, authorization, power of attorney or other paper or document. The
     Escrow Agent shall have no duty or obligation to make any formulaic calculations of any kind
     hereunder.

     2.6. The Escrow Agent may execute any of its powers and perform any of its duties hereunder
     directly or through affiliates or agents. The Escrow Agent shall be entitled to seek the advice of legal
     counsel with respect to any matter arising under this Escrow Agreement and the Escrow Agent shall
     have no liability and shall be fully protected with respect to any action taken or omitted pursuant to
     the advice of such legal counsel. The Parties shall be jointly and severally liable for and shall promptly



                                                       3
Case 19-62393-pwb         Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                   Desc Main
                                     Document      Page 60 of 71
     pay upon demand by the Escrow Agent the reasonable and documented fees and expenses of any
     such legal counsel.

     2.7. In the event of any disagreement between any of the Parties, or between any of them and any
     other person or entity, resulting in adverse claims or demands being made in connection with the
     matters covered by this Escrow Agreement, or in the event that the Escrow Agent, in good faith, is
     in doubt as to what action it should take hereunder, the Escrow Agent may, at its option, refuse to
     comply with any claims or demands on it, or refuse to take any other action hereunder, so long as
     such disagreement continues or such doubt exists, and in any such event, the Escrow Agent shall
     not be or become liable in any way or to any Party or other person or entity for its failure or refusal to
     act, and the Escrow Agent shall be entitled to continue to refrain from acting until (i) the rights of the
     Parties and all other interested persons and entities shall have been fully and finally adjudicated by
     a court of competent jurisdiction, or (ii) all differences shall have been settled and all doubt resolved
     by agreement among all of the Parties and all other interested persons and entities, and the Escrow
     Agent shall have been notified thereof in writing signed by the Parties and all such persons and
     entities. Notwithstanding the preceding, the Escrow Agent may in its discretion obey the order,
     judgment, decree or levy of any court, whether with or without jurisdiction, or of an agency of the
     United States or any political subdivision thereof, or of any agency of any State of the United States
     or of any political subdivision thereof, and the Escrow Agent is hereby authorized in its sole discretion
     to comply with and obey any such orders, judgments, decrees or levies. The rights of the Escrow
     Agent under this sub-paragraph are cumulative of all other rights which it may have by law or
     otherwise.

     In the event of any disagreement or doubt, as described above, the Escrow Agent shall have the
     right, in addition to the rights described above and at the election of the Escrow Agent, to tender into
     the registry or custody of any court having jurisdiction, all funds and property held under this Escrow
     Agreement, and the Escrow Agent shall have the right to take such other legal action as may be
     appropriate or necessary, in the sole discretion of the Escrow Agent. Upon such tender, the Parties
     agree that the Escrow Agent shall be discharged from all further duties under this Escrow Agreement;
     provided, however, that any such action of the Escrow Agent shall not deprive the Escrow Agent of
     its compensation and right to reimbursement of expenses hereunder arising prior to such action and
     discharge of the Escrow Agent of its duties hereunder.

     2.8. The Parties jointly and severally agree to indemnify, defend and hold harmless the Escrow
     Agent and each of the Escrow Agent’s officers, directors, agents and employees (the “Indemnified
     Parties”) from and against any and all reasonable and documented out-of-pocket losses, liabilities,
     claims made by any Party or any other person or entity, damages, expenses and costs (including,
     without limitation, reasonable and documented out-of-pocket attorneys’ fees and expenses) of every
     nature whatsoever (collectively, “Losses”) which any such Indemnified Party may incur and which
     arise directly or indirectly from this Escrow Agreement or which arise directly or indirectly by virtue of
     the Escrow Agent’s undertaking to serve as Escrow Agent hereunder; provided, however, that no
     Indemnified Party shall be entitled to indemnity with respect to Losses that have been finally
     adjudicated by a court of competent jurisdiction to have been directly caused by such Indemnified
     Party’s fraud, gross negligence or willful misconduct. The provisions of this section shall survive the
     termination of this Escrow Agreement and any resignation or removal of the Escrow Agent.

     2.9. Any entity into which the Escrow Agent may be merged or converted or with which it may be
     consolidated, or any entity to which all or substantially all the escrow business of the Escrow Agent
     may be transferred, shall be the Escrow Agent under this Escrow Agreement without further act.

     2.10. The Escrow Agent may resign at any time from its obligations under this Escrow Agreement by
     providing written notice to the Parties. Such resignation shall be effective on the date set forth in
     such written notice, which shall be no earlier than thirty (30) days after such written notice has been
     furnished. In such event, the Parties shall promptly appoint a successor escrow agent. In the event
     no successor escrow agent has been appointed on or prior to the date such resignation is to become
     effective, the Escrow Agent shall be entitled to tender into the custody of any court of competent
     jurisdiction all funds and other property then held by the Escrow Agent hereunder and the Escrow
     Agent shall thereupon be relieved of all further duties and obligations under this Escrow Agreement;
     provided, however, that any such action of the Escrow Agent shall not deprive the Escrow Agent of
     its compensation and right to reimbursement of expenses hereunder arising prior to such action and

                                                      4
Case 19-62393-pwb          Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                   Desc Main
                                      Document      Page 61 of 71
       discharge of the Escrow Agent of its duties hereunder. The Escrow Agent shall have no responsibility
       for the appointment of a successor escrow agent hereunder.

       2.11 The Escrow Agent and any director, officer or employee of the Escrow Agent may become
       financially interested in any transaction in which any of the Parties may be interested and may
       contract with and lend money to any Party and otherwise act as fully and freely as though it were not
       escrow agent under this Escrow Agreement. Nothing herein shall preclude the Escrow Agent from
       acting in any other capacity for any Party.

III.   Compensation of Escrow Agent

       3.1. The Buyer agrees to pay to the Escrow Agent compensation, and to reimburse the Escrow
       Agent for costs and expenses, all in accordance with the provisions of Exhibit B hereto, which is
       incorporated herein by reference and made a part hereof. The fees agreed upon for the services
       rendered hereunder are intended as full compensation for the Escrow Agent’s services as
       contemplated by this Escrow Agreement; provided, however, that in the event that the conditions for
       the disbursement of funds are not fulfilled, or the Escrow Agent renders any service not contemplated
       in this Escrow Agreement, or there is any assignment of interest in the subject matter of this Escrow
       Agreement or any material modification hereof, or if any dispute or controversy arises hereunder, or
       the Escrow Agent is made a party to any litigation pertaining to this Escrow Agreement or the subject
       matter hereof, then the Buyer agrees to compensate the Escrow Agent for such extraordinary
       services and reimburse the Escrow Agent for all costs and expenses, including reasonable and
       documented out-of-pocket attorneys’ fees and expenses, occasioned by any such event. In the event
       the Escrow Agent is authorized to make a distribution of funds to any Party (or at the direction of any
       Party) pursuant to the terms of this Escrow Agreement, and fees or expenses are then due and
       payable to the Escrow Agent pursuant to the terms of this Escrow Agreement (including, without
       limitation, amounts owed under this Section 3.1 and Section 2.8) by the Party receiving or directing
       such distribution, the Escrow Agent is authorized to offset and deduct such amounts due and payable
       to it from such distribution. The Escrow Agent shall have and is hereby granted the right to set off
       and deduct any unpaid fees, non-reimbursed expenses and unsatisfied indemnification rights from
       the Escrow Funds (and the earnings and interest accrued thereon). The provisions of this section
       shall survive the termination of this Escrow Agreement and any resignation or removal of the Escrow
       Agent.

IV.    Miscellaneous

       4.1. The Escrow Agent shall make no disbursement, investment or other use of funds until and
       unless it has collected funds. The Escrow Agent shall not be liable for collection items until the
       proceeds of the same in actual cash have been received or the Federal Reserve has given the
       Escrow Agent credit for the funds.

       4.2. The Escrow Agent shall invest all funds held pursuant to this Escrow Agreement in the
       SunTrust Deposit Option 100. The investments in the SunTrust Deposit Option 100 are insured,
       subject to the applicable rules and regulations of the Federal Deposit Insurance Corporation (the
       “FDIC”), in the standard FDIC insurance amount of $250,000, including principal and accrued
       interest, and are not secured. The SunTrust Deposit Option 100 is more fully described in materials
       which have been furnished to the Parties by the Escrow Agent, and the Parties acknowledge receipt
       of such materials from the Escrow Agent. Instructions to make any other investment must be in
       writing and signed by each of the Parties. The Parties recognize and agree that the Escrow Agent
       will not provide supervision, recommendations or advice relating to the investment of moneys held
       hereunder or the purchase, sale, retention or other disposition of any investment, and the Escrow
       Agent shall not be liable to any Party or any other person or entity for any loss incurred in connection
       with any such investment. The Escrow Agent is hereby authorized to execute purchases and sales
       of investments through the facilities of its own trading or capital markets operations or those of any
       affiliated entity. The Escrow Agent or any of its affiliates may receive compensation with respect to
       any investment directed hereunder including without limitation charging any applicable agency fee in
       connection with each transaction. The Escrow Agent shall use its best efforts to invest funds on a
       timely basis upon receipt of such funds; provided, however, that the Escrow Agent shall in no event
       be liable for compensation to any Party or other person or entity related to funds which are held un-
       invested or funds which are not invested timely. The Escrow Agent is authorized and directed to sell

                                                       5
Case 19-62393-pwb          Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                     Desc Main
                                      Document      Page 62 of 71
     or redeem any investments as it deems necessary to make any payments or distributions required
     under this Escrow Agreement. Any investment earnings and income on the Escrow Funds shall
     become part of the Escrow Funds and shall be disbursed in accordance with this Escrow Agreement.

     4.3 The Escrow Agent shall provide monthly reports of transactions and holdings to the Parties as
     of the end of each month, at the addresses provided by the Parties in Section 4.5.

     4.4 The Parties agree that, for income tax reporting purposes, all interest and income from the
     investment of the Escrow Funds shall be reported as having been earned by Buyer as of the end of
     each calendar year whether or not such income was disbursed during such calendar year and to the
     extent required by the Internal Revenue Service. Buyer shall be entitled to, and the Escrow Agent
     shall make to Buyer, quarterly distributions (and a final distribution immediately prior to the final
     disbursement of Escrow Funds) from the Escrow Funds equal to forty percent (40%) of the amount
     of taxable income allocable to Buyer pursuant to Section 4.4 of this Escrow Agreement during such
     calendar quarter (or other period) on or before the fifth (5th) day after the end of each calendar quarter
     (or other period). The Escrow Agent shall be deemed the payor of interest or other income paid up
     upon investment of the Escrow Funds for purposes of performing tax reporting. The Escrow Agent
     shall, for each tax year (or portion thereof) for which the Escrow Property is held by it, timely report
     the interest and other income from investment of the Escrow Property to the Internal Revenue Service
     and Buyer on IRS Form 1099 (and other appropriate form).

     On or before the execution and delivery of this Escrow Agreement, each of the Parties shall provide
     to the Escrow Agent a correct, duly completed, dated and executed current United States Internal
     Revenue Service Form W-9 or Form W-8, whichever is appropriate or any successor forms thereto,
     in a form and substance reasonably satisfactory to the Escrow Agent including appropriate supporting
     documentation and/or any other form, document, and/or certificate required or reasonably requested
     by the Escrow Agent to validate the form provided. The Escrow Agent shall withhold any taxes
     required to be withheld by the Escrow Agent by applicable law, and shall remit such taxes to the
     appropriate governmental authorities. . With respect to the preparation, delivery and filing of such
     required tax information reporting forms and all matters pertaining to the reporting of earnings on
     funds held under this Escrow Agreement, the Escrow Agent shall be entitled to request and receive
     written instructions from Buyer and the Escrow Agent shall be entitled to rely conclusively and without
     further inquiry on such written instructions. The Buyer agrees to indemnify, defend and hold the
     Escrow Agent harmless from and against any tax, late payment, interest, penalty or other cost or
     expense that may be assessed against the Escrow Agent on or with respect to the Escrow Funds or
     any earnings or interest thereon unless such tax, late payment, interest, penalty or other cost or
     expense was finally adjudicated by a court of competent jurisdiction to have been directly caused by
     the gross negligence of willful misconduct of the Escrow Agent. The indemnification provided in this
     section shall survive the resignation or removal of the Escrow Agent and the termination of this
     Escrow Agreement.

     4.5. Any notice, request for consent, report, or any other communication required or permitted in
     this Escrow Agreement shall be in writing and shall be deemed to have been given when delivered
     (i) personally, (ii) by facsimile transmission with written confirmation of receipt, (iii) by electronic mail
     to the e-mail address given below, and written confirmation of receipt is obtained promptly after
     completion of the transmission, (iv) by overnight delivery with a reputable national overnight delivery
     service, or (v) by United States mail, postage prepaid, or by certified mail, return receipt requested
     and postage prepaid, in each case to the appropriate address set forth below or at such other address
     as any party hereto may have furnished to the other parties hereto in writing:

     If to Escrow Agent:                  SunTrust Bank
                                          Attn: Escrow Services
                                          919 East Main Street, 7th Floor
                                          Richmond, Virginia 23219
                                          Client Manager: ___________
                                          Phone: 804-782-____
                                          Facsimile: 804-225-7141
                                          Email: ______________@SunTrust.com

     If to Buyer:                         JC Buyer Company, Inc.

                                                       6
Case 19-62393-pwb         Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27          Desc Main
                                    Document      Page 63 of 71
                                         410 Park Avenue, 11th Floor
                                         New York, NY 10022
                                         Attention: Tom Higbie
                                                    Stephen Blauner
                                         E-mail: thigbie@soluslp.com
                                                    sblauner@soluslp.com
                                         Tax identification #:

     With a copy (which shall not constitute notice) to:

                                         Kirkland & Ellis LLP
                                         300 North LaSalle
                                         Chicago, IL 60654
                                         Attention: Marc Kieselstein, P.C.
                                                    Alexandra Schwarzman
                                         E-mail: marc.kieselstein@kirkland.com
                                                    Alexandra.schwarzman@kirkland.com

                                         and

                                         Kirkland & Ellis LLP
                                         330 South Hope Street
                                         Los Angeles, CA 90071
                                         Attention: Tana M. Ryan, P.C.
                                         Email:     tryan@kirkland.com

     If to the Company or
     any of its Affiliates:              Jack Cooper Investments, Inc.
                                         c/o Compass Advisory Partners, LLC
                                         306 Fourth Avenue, Suite 701
                                         Pittsburgh, PA 15222
                                         Attention: Nicholas W. Arrington
                                         E-mail:     nick@compassadvisorypartners.com
                                         Tax identification #:




                                                     7
Case 19-62393-pwb         Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                    Desc Main
                                     Document      Page 64 of 71
     With a copy (which shall not constitute notice) to:

                                          King & Spalding LLP
                                          1180 Peachtree Street, N.E.
                                          Atlanta, GA 30309
                                          Attention: Rahul Patel
                                                     Sarah Borders
                                                     John Hyman
                                          E-mail:    rpatel@kslaw.com
                                                      sborders@kslaw.com
                                                      jhyman@kslaw.com

                                          and

                                          Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                          1285 Avenue of the Americas
                                          New York, NY 10019-6064
                                          Attention: Kelley A. Cornish
                                                     Brian S. Hermann
                                          Email:     kcornish@paulweiss.com
                                                     bhermann@paulweiss.com

     Any party hereto may unilaterally designate a different address by giving notice of each change in
     the manner specified above to each other party hereto. Notwithstanding anything to the contrary
     herein provided, the Escrow Agent shall not be deemed to have received any notice, request, report
     or other communication hereunder prior to the Escrow Agent’s actual receipt thereof.

     4.6. This Escrow Agreement is being made in and is intended to be construed according to the laws
     of the state of New York. Except as permitted in Section 2.9, neither this Escrow Agreement nor any
     rights or obligations hereunder may be assigned by any party hereto without the express written
     consent of each of the other parties hereto. This Escrow Agreement shall inure to and be binding
     upon the Parties and the Escrow Agent and their respective successors, heirs and permitted assigns.

     4.7. The terms of this Escrow Agreement may be altered, amended, modified or revoked only by
     an instrument in writing signed by all the Parties and the Escrow Agent.

     4.8. This Escrow Agreement is for the sole benefit of the Indemnified Parties, the Parties and the
     Escrow Agent, and their respective successors and permitted assigns, and nothing herein, express
     or implied, is intended to or shall confer upon any other person or entity any legal or equitable right,
     benefit or remedy of any nature whatsoever under or by reason of this Escrow Agreement.

     4.9. No party to this Escrow Agreement shall be liable to any other party hereto for losses due to,
     or if it is unable to perform its obligations under the terms of this Escrow Agreement because of, acts
     of God, fire, war, terrorism, floods, strikes, electrical outages, equipment or transmission failure, or
     other causes reasonably beyond its control.

     4.10 This Escrow Agreement shall terminate on the date on which all of the funds and property held
     by the Escrow Agent under this Escrow Agreement have been disbursed. Upon the termination of
     this Escrow Agreement and the disbursement of all of the funds and property held hereunder, this
     Escrow Agreement shall be of no further effect except that the provisions of Sections 2.8, 3.1 and 4.4
     shall survive such termination.

     4.11. All titles and headings in this Escrow Agreement are intended solely for convenience of
     reference and shall in no way limit or otherwise affect the interpretation of any of the provisions hereof.

     4.12. This Escrow Agreement may be executed in one or more counterparts, each of which shall be
     deemed an original but all of which together shall constitute one and the same instrument.

                                                      8
Case 19-62393-pwb         Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                   Desc Main
                                     Document      Page 65 of 71

     4.13. Contemporaneously with the execution and delivery of this Escrow Agreement and, if
     necessary, from time to time thereafter, each of the Parties shall execute and deliver to the Escrow
     Agent a Certificate of Incumbency substantially in the form of Exhibit A-1 and A-2 hereto, as
     applicable (a “Certificate of Incumbency”), for the purpose of establishing the identity and authority of
     persons entitled to issue notices, instructions or directions to the Escrow Agent on behalf of each
     such party. Until such time as the Escrow Agent shall receive an amended Certificate of Incumbency
     replacing any Certificate of Incumbency theretofore delivered to the Escrow Agent, the Escrow Agent
     shall be fully protected in relying, without further inquiry, on the most recent Certificate of Incumbency
     furnished to the Escrow Agent. Further, after the execution and delivery of this Escrow Agreement,
     the Parties shall provide to the Escrow Agent a Certificate of Incumbency (each, a “Professional
     Certificate of Incumbency”, and collectively, “Professional Certificates of Incumbency”) substantially
     in the form of Exhibit A-1 and A-2 hereto for each of the Professionals listed on Schedule A hereto,
     for the purpose of establishing the identity and authority of persons entitle to issue Joint Written
     Instructions on behalf of such Professionals in accordance with Section 1.4. After delivery of such
     Professional Certificates of Incumbency to Escrow Agent in accordance with this Section 4.13, until
     such time as the Escrow Agent shall receive an amended Professional Certificate of Incumbency with
     respect to the applicable Professional, the Escrow Agent shall be fully protected in relying, without
     further inquiry, on the most recent Professional Certificate of Incumbency furnished to the Escrow
     Agent.

     4.14. As between the Parties, this Escrow Agreement is made pursuant to the Purchase Agreement
     and is subject to the terms and conditions thereof. If any conflicts exist between this Escrow
     Agreement and the Purchase Agreement, as between the Parties the Purchase Agreement shall
     control.




                                                      9
Case 19-62393-pwb      Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27           Desc Main
                                 Document      Page 66 of 71
N WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed as of the date
first above written.


                                     SunTrust Bank, as Escrow Agent


                                     By:
                                     Name: __________________________________
                                             Matt Ward
                                                Vice President
                                     Title: __________________________________




                                     JC Buyer Company, Inc.


                                     By:
                                     Name: __________________________________
                                     Title: __________________________________




                                     Jack Cooper Investments, Inc.



                                     By:
                                     Name: __________________________________
                                     Title: __________________________________




                                 [Signature Page to Escrow Agreement]
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                              Document      Page 67 of 71
Case 19-62393-pwb       Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27                Desc Main
                                  Document      Page 68 of 71




    IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed as of the date
    first above written.


                                         SunTrust Bank, as Escrow Agent


                                         By:--------------
                                         Name: _______________
                                         Title: _ ______________




                                         JC Buyer Company, Inc.


                                         By:-------------
                                         Name: _______________
                                         Title:   ---------------


                                         Jack Cooper Investments, Inc.




                                         Title: Chief Executive Officer, Pre
                                         Secretary




                                     [Signature Page to Escrow Agreement)
Case 19-62393-pwb   Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27   Desc Main
                              Document      Page 69 of 71
Case 19-62393-pwb         Doc 415      Filed 11/06/19 Entered 11/06/19 09:54:27                 Desc Main
                                     Document      Page 70 of 71
                                                EXHIBIT B

                                   SunTrust Bank, as Escrow Agent

                                     Schedule of Fees & Expenses



Acceptance/Legal Review Fee:             $WAIVED – one time only payable at the time of signing the
                                         Escrow Agreement


The Legal Review Fee includes review of all related documents and accepting the appointment of Escrow
Agent on behalf of SunTrust Bank. The fee also includes setting up the required account(s) and accounting
records, document filing, and coordinating the receipt of funds/assets for deposit to the Escrow Accounts.
This is a one-time fee payable upon execution of the Escrow Agreement. As soon as SunTrust Bank’s
attorney begins to review the Escrow Agreement, the legal review fee is subject to payment regardless if
the Parties decide to appoint a different escrow agent or a decision is made that the Escrow Agreement is
not needed.


Administration Fee:                      $WAIVED – payable at the time of signing the Escrow
                                         Agreement and on the anniversary date thereafter, if applicable


The Administration Fee includes providing routine and standard services of an Escrow Agent. The fee
includes administering the escrow account, performing investment transactions, processing cash
transactions (including wires and check processing), disbursing funds in accordance with the Agreement
(note any pricing considerations below), and providing trust account statements to the Parties for a twelve
(12) month period. If the account remains open beyond the twelve (12) month term, the Parties will be
invoiced each year on the anniversary date of the execution of the Escrow Agreement. Extraordinary
expenses, including legal counsel fees, will be billed as out-of-pocket. The Administration Fee is due upon
execution of the Escrow Agreement. The fees shall be deemed earned in full upon receipt by the Escrow
Agent, and no portion shall be refundable for any reason, including without limitation, termination of the
agreement.


Out-of-Pocket Expenses:                                                   At Cost

Out-of-pocket expenses such as, but not limited to, postage, courier, overnight mail, wire transfer, travel,
legal (out-of-pocket to counsel) or accounting, will be billed at cost.



Note: This fee schedule is based on the assumption that the escrowed funds will be invested
in one of the SunTrust Deposit Options. If any other investment options are chosen, this
fee schedule will become subject to change.

                                       Deborah Spitale
                                  SunTrust Escrow Solutions
                                  Deb.Spitale@Suntrust.com
                                        404-588-7191




                                                    13
Case 19-62393-pwb       Doc 415     Filed 11/06/19 Entered 11/06/19 09:54:27       Desc Main
                                  Document      Page 71 of 71
                                       Schedule A

                            Allocated Professional Payments

                   Professional                           Allocated Professional Payment
 Paul, Weiss, Rifkind, Wharton & Garrison LLP
 King & Spalding LLP
 AlixPartners LLP
 Houlihan Lokey Capital, Inc.
 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
 Sidley Austin LLP
 FTI Consulting, Inc.
 Scroggins & Williamson, PC
 Ernst & Young LLP
 Kekst and Company Incorporated
 Miller Thomson LP




                                                  14
